
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4.1


EXECUTION VERSION


        $100,000,000

364-DAY COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT

dated as of October 4, 2010,

among

JANUS CAPITAL GROUP INC.,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------


J.P. MORGAN SECURITIES LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page  

ARTICLE I DEFINITIONS

    1  

SECTION 1.01

 

Defined Terms

   
1  

SECTION 1.02

 

Terms Generally

    19  

SECTION 1.03

 

Accounting Terms

    20  

ARTICLE II THE CREDITS

   
20  

SECTION 2.01

 

Commitments

   
20  

SECTION 2.02

 

Loans

    20  

SECTION 2.03

 

Competitive Bid Procedure

    21  

SECTION 2.04

 

Standby Borrowing Procedure

    24  

SECTION 2.05

 

Swingline Loans

    24  

SECTION 2.06

 

Standby Interest Elections

    25  

SECTION 2.07

 

Fees

    26  

SECTION 2.08

 

Repayment of Loans; Evidence of Debt

    27  

SECTION 2.09

 

Interest on Loans

    27  

SECTION 2.10

 

Default Interest

    28  

SECTION 2.11

 

Alternate Rate of Interest

    28  

SECTION 2.12

 

Termination and Reduction of Commitments

    28  

SECTION 2.13

 

Extension of Maturity Date

    29  

SECTION 2.14

 

Prepayment

    30  

SECTION 2.15

 

Reserve Requirements; Change in Circumstances

    30  

SECTION 2.16

 

Change in Legality

    31  

SECTION 2.17

 

Indemnity

    32  

SECTION 2.18

 

Pro Rata Treatment

    32  

SECTION 2.19

 

Sharing of Setoffs

    32  

SECTION 2.20

 

Payments

    33  

SECTION 2.21

 

Taxes

    33  

SECTION 2.22

 

Termination or Assignment of Commitments under Certain Circumstances

    36  

SECTION 2.23

 

Lending Offices and Lender Certificates; Survival of Indemnity

    37  

SECTION 2.24

 

Defaulting Lenders

    37  

ARTICLE III REPRESENTATIONS AND WARRANTIES

   
38  

SECTION 3.01

 

Corporate Existence and Standing

   
38  

SECTION 3.02

 

Authorization and Validity

    38  

SECTION 3.03

 

No Conflict; Governmental Consent

    38  

SECTION 3.04

 

Compliance with Laws; Environmental and Safety Matters

    38  

SECTION 3.05

 

Financial Statements

    39  

SECTION 3.06

 

No Material Adverse Change

    39  

SECTION 3.07

 

Subsidiaries

    39  

SECTION 3.08

 

Litigation

    39  

SECTION 3.09

 

Material Agreements

    40  

SECTION 3.10

 

[RESERVED]

    40  

SECTION 3.11

 

Investment Company Act

    40  

SECTION 3.12

 

Use of Proceeds

    40  

SECTION 3.13

 

Taxes

    40  

SECTION 3.14

 

Accuracy of Information

    40  

SECTION 3.15

 

No Undisclosed Dividend Restrictions

    40  

i

--------------------------------------------------------------------------------



 
   
  Page  

SECTION 3.16

 

No Default

    41  

ARTICLE IV CONDITIONS

   
41  

SECTION 4.01

 

Conditions Precedent to Effectiveness

   
41  

SECTION 4.02

 

All Borrowings

    42  

ARTICLE V AFFIRMATIVE COVENANTS

   
42  

SECTION 5.01

 

Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties

   
42  

SECTION 5.02

 

Insurance

    43  

SECTION 5.03

 

Compliance with Laws and Payment of Material Obligations and Taxes

    43  

SECTION 5.04

 

Financial Statements, Reports, etc. 

    44  

SECTION 5.05

 

Notices of Material Events

    45  

SECTION 5.06

 

Books and Records; Access to Properties and Inspections

    45  

SECTION 5.07

 

Use of Proceeds

    46  

SECTION 5.08

 

Existing JCIL Share Charge. 

    46  

ARTICLE VI NEGATIVE COVENANTS

   
46  

SECTION 6.01

 

Indebtedness of Subsidiaries

   
46  

SECTION 6.02

 

Liens

    47  

SECTION 6.03

 

Sale and Lease-Back Transactions

    48  

SECTION 6.04

 

Mergers, Consolidations and Transfers of Assets

    49  

SECTION 6.05

 

Transactions with Affiliates

    50  

SECTION 6.06

 

Restrictive Agreements

    50  

SECTION 6.07

 

Certain Financial Covenants

    50  

SECTION 6.08

 

Margin Stock

    50  

SECTION 6.09

 

Investments, Loans, Advances and Guarantees

    51  

SECTION 6.10

 

Restricted Payments; Certain Payments of Indebtedness

    53  

SECTION 6.11

 

Limitations on Conduct of Business

    54  

SECTION 6.12

 

Concerning Janus Capital International Limited

    54  

ARTICLE VII EVENTS OF DEFAULT

   
55  

ARTICLE VIII THE AGENT

   
56  

ARTICLE IX MISCELLANEOUS

   
59  

SECTION 9.01

 

Notices

   
59  

SECTION 9.02

 

Survival of Agreement

    59  

SECTION 9.03

 

Effectiveness

    60  

SECTION 9.04

 

Successors and Assigns

    60  

SECTION 9.05

 

Expenses; Indemnity

    62  

SECTION 9.06

 

Right of Setoff

    63  

SECTION 9.07

 

Applicable Law

    63  

SECTION 9.08

 

Waivers; Amendment

    63  

SECTION 9.09

 

Interest Rate Limitation

    64  

SECTION 9.10

 

Entire Agreement

    64  

SECTION 9.11

 

WAIVER OF JURY TRIAL

    64  

SECTION 9.12

 

Severability

    65  

SECTION 9.13

 

Counterparts

    65  

SECTION 9.14

 

Headings

    65  

SECTION 9.15

 

Jurisdiction; Consent to Service of Process

    65  

ii

--------------------------------------------------------------------------------



 
   
  Page  

SECTION 9.16

 

Confidentiality; Material Non-Public Information

    66  

SECTION 9.17

 

Electronic Communications

    66  

SECTION 9.18

 

Patriot Act

    67  

SECTION 9.19

 

No Fiduciary Relationship

    67  

Schedule 2.01

 

Commitments

   
1  

Schedule 3.07

 

Subsidiaries

    1  

Schedule 3.08

 

Litigation

    1  

Schedule 6.01

 

Existing Indebtedness

    1  

Schedule 6.02

 

Liens

    1  

Schedule 6.09

 

Investments

    1  

Exhibit A-1

 

Form of Competitive Bid Request

   
1  

Exhibit A-2

 

Form of Notice of Competitive Bid Request

    1  

Exhibit A-3

 

Form of Competitive Bid

    1  

Exhibit A-4

 

Form of Competitive Bid Accept/Reject Letter

    1  

Exhibit A-5

 

Form of Standby Borrowing Request

    1  

Exhibit B

 

Form of Assignment and Assumption

    1  

Exhibit C

 

Form of Compliance Certificate

    1  

Exhibit D

 

Form of LLC Guarantee

    1  

Exhibit E

 

Form of Maturity Date Extension Request

    1  

iii

--------------------------------------------------------------------------------





        364-DAY COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
dated as of October 4, 2010 (as it may be amended, supplemented or otherwise
modified from time to time, this "Agreement"), among JANUS CAPITAL GROUP INC., a
Delaware corporation (the "Borrower"); the LENDERS party hereto; and JPMORGAN
CHASE BANK, N.A., as the Administrative Agent.

        The parties hereto hereby agree as follows:


ARTICLE I

DEFINITIONS


        SECTION 1.01    Defined Terms.    As used in this Agreement, the
following terms shall have the meanings specified below:

        "ABR Borrowing" shall mean a Borrowing comprised of ABR Loans.

        "ABR Loan" shall mean any Standby Loan or Swingline Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with Article II.

        "Adjusted LIBO Rate" shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves.

        "Administrative Agent" shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent under the Loan Documents, and its successors in
such capacity as provided in Article VIII.

        "Administrative Agent's Fees" shall have the meaning assigned to such
term in Section 2.07(b).

        "Administrative Questionnaire" shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.

        "Affected Subsidiary" shall have the meaning assigned to such term in
Section 6.04(c).

        "Affiliate" shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified and, in any case, shall include, when used with respect to the
Borrower or any Subsidiary, any joint venture in which the Borrower or such
Subsidiary holds Equity Interests of any class representing 15% or more of the
issued and outstanding Equity Interests of such class.

        "Agreement" shall have the meaning assigned to such term in the preamble
hereto.

        "Alternate Base Rate" shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month commencing two
Business Days thereafter plus 1.00%. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that (i) it is unable to ascertain the Federal Funds Effective Rate for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the definition of such term,
Alternate Base Rate shall be determined without regard to clause (b) above until
the circumstances giving rise to such inability no longer exist, or
(ii) reasonable means do not exist for ascertaining the Adjusted LIBO Rate
(determined as set forth above), the Alternate Base Rate shall be determined
without regard to clause (c) above until such reasonable means again exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

   

[Signature Page to the 364-Day Competitive Advance and Revolving Credit Facility
Agreement]

--------------------------------------------------------------------------------



        "Applicable Rate" shall mean, for any day on or after the Closing Date,
with respect to any ABR Loan, any Eurodollar Standby Loan or the Commitment Fees
payable hereunder, the applicable rate per annum set forth below under the
caption "ABR Spread", "Eurodollar Standby Spread" or "Commitment Fee Rate", as
the case may be, based upon the ratings by Moody's and S&P, respectively,
applicable on such day to the Index Debt:

Index Debt Ratings   ABR Spread   Eurodollar
Standby Spread   Commitment
Fee Rate  

Category 1

                   

BBB+/Baa1 or higher

    1.250 %   2.250 %   0.300 %

Category 2

                   

BBB/Baa2

    1.500 %   2.500 %   0.375 %

Category 3

                   

BBB-/Baa3

    1.750 %   2.750 %   0.500 %

Category 4

                   

BB+/Ba1

    2.000 %   3.000 %   0.625 %

Category 5

                   

Lower than BB+/Ba1 or unrated

    2.250 %   3.250 %   0.750 %

        For purposes of the foregoing, (a) if either Moody's or S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5;
(ii) if the ratings established or deemed to have been established by Moody's
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories above the other, in which case the
Applicable Rate shall be determined by reference to the Category one level above
the Category corresponding to the lower rating; and (iii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody's or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating of the other
rating agency (or, if the circumstances referred to in this sentence shall
affect both rating agencies, the ratings most recently in effect prior to such
changes or cessations).

        "Arrangers" shall mean J.P. Morgan Securities LLC and Banc of America
Securities LLC.

        "Assignment and Assumption" shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee, with the consent of any
Person whose consent is required by Section 9.04, in the form of Exhibit B, or
any other form approved by the Administrative Agent and the Borrower.

        "Attributable Debt" shall mean, at any date, in respect of any lease
entered into by the Borrower or any Subsidiary as part of a Sale and Leaseback
Transaction, (a) if obligations under such lease are Capitalized Lease
Obligations, the capitalized amount thereof that would appear on a balance sheet
of the Borrower or such Subsidiary prepared as of such date in accordance with
GAAP, and (b) if

2

--------------------------------------------------------------------------------



obligations under such lease are not Capitalized Lease Obligations, the
capitalized amount of the remaining lease payments under such lease that would
appear on a balance sheet of the Borrower or such Subsidiary prepared as of such
date in accordance with GAAP if such obligations were accounted for as
Capitalized Lease Obligations.

        "Bankruptcy Event" shall mean, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

        "B Share Fees" shall mean (a) the contingent deferred sales charges
payable to the Borrower by an investor in a load fund offered by the Borrower
upon any redemption by such investor prior to a certain number of years after
such investor's investment in such fund and (b) the distribution fees payable by
an investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated April 27, 2010 and the Janus Selection prospectus dated June 9, 2010, in
each case as amended from time to time, or the prospectus for any other
substantially similar fund.

        "B Share Purchaser" shall mean either a Finance Subsidiary or a
financial institution or trust that purchases B Share Fees in connection with a
Permitted B Share True Sale Transaction.

        "Board" shall mean the Board of Governors of the Federal Reserve System
of the United States.

        "Borrower" shall have the meaning assigned to such term in the preamble
to this Agreement.

        "Borrowing" shall mean (a) a Standby Borrowing, (b) a Competitive
Borrowing or a (c) Swingline Borrowing.

        "Business Day" shall mean any day (other than a day which is a Saturday,
Sunday or legal holiday in the State of New York) on which banks are open for
business in New York City; provided, however, that, when used in connection with
a Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

        "Capital Group Partners" shall mean Capital Group Partners, Inc., a New
York corporation.

        "Capitalized Lease Obligations" of any Person shall mean the obligations
of such Person under any lease that would be capitalized on a balance sheet of
such Person prepared in accordance with GAAP, and the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

        "CERCLA" shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986.

        A "Change in Control" shall be deemed to have occurred if, at any time,
(a) less than a majority of the members of the board of directors of the
Borrower shall be (i) individuals who are members of such board on the Closing
Date or (ii) individuals whose election, or nomination for election by the
Borrower's stockholders, was approved by a vote of at least a majority of the
members of the board then in office who are individuals described in clause (i)
above or this clause (ii) or (b) any Person or

3

--------------------------------------------------------------------------------



any two or more Persons acting as a partnership, limited partnership, syndicate
or other group for the purpose of acquiring, holding, voting or disposing of
Equity Interests in the Borrower shall become, according to public announcement
or filing, the "beneficial owner" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Equity Interests
in the Borrower representing 35% or more (calculated in accordance with such
Rule 13d-3) of the combined voting power of the Borrower's then outstanding
voting Equity Interests.

        "Charges" shall have the meaning assigned to such term in Section 9.09.

        "Closing Date" shall mean the date on which the conditions precedent set
forth in Section 4.01 shall have been satisfied or waived in accordance with the
terms herein, which date is October 4, 2010.

        "Code" shall mean the Internal Revenue Code of 1986, as the same may be
amended from time to time.

        "Commitment" shall mean, with respect to each Lender, the commitment of
such Lender to make Standby Loans and to acquire participations in Swingline
Loans hereunder (and with respect to the Swingline Lender, to make the Swingline
Loans hereunder), expressed as an amount representing the maximum aggregate
amount of such Lender's Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.12 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender's Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. As of the Closing
Date, the aggregate amount of the Lenders' Commitments is $100,000,000.

        "Commitment Fee" shall have the meaning assigned to such term in
Section 2.07(a).

        "Communications" shall have the meaning assigned to such term in
Section 9.17(a).

        "Competitive Bid" shall mean an offer by a Lender to make a Competitive
Loan pursuant to Section 2.03.

        "Competitive Bid Accept/Reject Letter" shall mean a written notification
made by the Borrower pursuant to Section 2.03(d), which shall be in the form of
Exhibit A-4.

        "Competitive Bid Rate" shall mean, as to any Competitive Bid made by a
Lender, (a) in the case of a Eurodollar Competitive Loan, the Margin and (b) in
the case of a Fixed Rate Loan, the fixed rate of interest, in each case, offered
by the Lender making such Competitive Bid with respect to such Loan.

        "Competitive Bid Request" shall mean a written request made by the
Borrower pursuant to Section 2.03(a), which shall be in the form of Exhibit A-1.

        "Competitive Borrowing" shall mean a borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from a Lender or Lenders whose
Competitive Bids for such borrowing have been accepted by the Borrower pursuant
to the bidding procedure set forth in Section 2.03.

        "Competitive Loan" shall mean a loan from a Lender to the Borrower
pursuant to the bidding procedure set forth in Section 2.03. Each Competitive
Loan shall be a Eurodollar Competitive Loan or a Fixed Rate Loan.

        "Confidential Memorandum" shall mean the Confidential Information
Memorandum of the Borrower dated September 2010.

        "Consenting Lender" shall have the meaning assigned to such term in
Section 2.13.

        "Consolidated EBITDA" shall mean, for any period, Consolidated Net
Income for such period, plus (a) without duplication and to the extent deducted
(or in the case of (v) below, not included) in determining such Consolidated Net
Income, the sum for such period of (i) Consolidated Interest

4

--------------------------------------------------------------------------------



Expense, (ii) provision for taxes for the Borrower and the Consolidated
Subsidiaries, (iii) depreciation expense or amortization expense (including
amortization expense relating to prepaid sales commissions, but net of the
amount of sales commissions paid during such period), (iv) impairment charges on
the securities of Stanfield Victoria Funding LLC (currently known as VFNC Trust)
in an aggregate amount for all periods not in excess of $33,000,000, (v) cash
payments received by the Borrower upon the termination of hedging programs for
the Borrower's or any Consolidated Subsidiary's mutual fund unit awards program
and (vi) realized losses from the sale of the securities of Stanfield Victoria
Funding LLC (currently known as VFNC Trust) in an aggregate amount for all
periods not in excess of $38,000,000, minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, gains from the
reversal of previously recognized impairment charges on the securities of
Stanfield Victoria Funding LLC (currently known as VFNC Trust) in an aggregate
amount for all periods not in excess of $109,000,000, all determined in
accordance with GAAP.

        "Consolidated Interest Expense" shall mean, for any period, total
interest expense of the Borrower and the Consolidated Subsidiaries on a
consolidated basis for such period, determined in accordance with GAAP,
including (a) the amortization of debt discounts to the extent included in
interest expense in accordance with GAAP, (b) the amortization of all fees
(including fees with respect to interest rate protection agreements or other
interest rate hedging arrangements) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense in accordance with GAAP
and (c) the portion of any rents payable under capital leases allocable to
interest expense in accordance with GAAP.

        "Consolidated Net Income" shall mean, for any period, the net income of
the Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains for such period, (b) any gains for such period relating to
the sale, transfer or other disposition of any assets of the Borrower or any
Consolidated Subsidiary (other than in the ordinary course of business), (c) any
costs, expenses or losses incurred during such period (which for each annual
period commencing on the Closing Date or any anniversary thereof shall not
exceed $200,000,000) consisting of or relating or attributable to (i) the sale,
transfer or other disposition, in whole or in part, of any Subsidiary or other
Affiliate of the Borrower, (ii) any exchange, repayment, prepayment, purchase or
redemption by the Borrower or any Consolidated Subsidiary of the outstanding
Indebtedness of the Borrower and (iii) any fines, penalties, damages, or
restitution or other settlement payments related to regulatory investigations
into trading practices in the mutual fund industry, (d) any costs, expenses or
losses incurred during such period consisting of or relating or attributable to
(i) non-cash write-downs of goodwill and intangible assets and (ii) any non-cash
amortization of long-term incentive compensation, but giving effect to any net
cash payments by the Borrower and the Consolidated Subsidiaries relating to
mutual fund unit awards, and (e)(i) non-cash extraordinary losses, (ii) cash
charges relating to severance expense, (iii) unrealized gains or losses in net
investments in seed financing for early stage funds or portfolios or
(iv) non-cash non-recurring restructuring charges, in each case incurred during
such period; provided that there shall be excluded the income of (A) the
Excluded Subsidiary and (B) any Consolidated Subsidiary that is not wholly owned
by the Borrower to the extent such income or such amounts are attributable to
the noncontrolling interest in such Consolidated Subsidiary.

        "Consolidated Subsidiary" shall mean each Subsidiary the financial
statements of which are required to be consolidated with the financial
statements of the Borrower in accordance with GAAP.

        "Consolidated Total Assets" shall mean at any date the total assets of
the Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

        "Consolidated Total Indebtedness" shall mean at any date all
Indebtedness of the Borrower and the Consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided that, in
determining Consolidated Total Indebtedness at any date, any Indebtedness that,
at

5

--------------------------------------------------------------------------------



such date, constitutes Delayed Application Replacement Indebtedness in respect
of any other Indebtedness shall be disregarded to the extent the principal
amount of such other Indebtedness is included in Consolidated Total Indebtedness
at such date.

        "Control" shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and "Controlling" and "Controlled" shall have meanings correlative
thereto.

        "Controlled Group" shall mean all trades or businesses (whether or not
incorporated) that, together with the Borrower or any Subsidiary, are treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414 of the Code.

        "Credit Party" means the Administrative Agent, the Swingline Lender or
any other Lender.

        "Declining Lender" shall have the meaning assigned to such term in
Section 2.13.

        "Default" shall mean any event or condition which is, or upon notice,
lapse of time or both would constitute, an Event of Default.

        Delayed Application Replacement Indebtedness" shall mean, in respect of
any Indebtedness ("Original Indebtedness"), Indebtedness that is incurred for
the purpose of refinancing or replacing such Original Indebtedness, but the
proceeds of which shall not have been applied to make such a refinancing or
replacement upon the incurrence thereof, if and for so long as such Indebtedness
otherwise meets, with respect to such Original Indebtedness, the requirements
set forth in the definition of the term "Replacement Indebtedness"; provided
that any Indebtedness that otherwise meets the requirements set forth in this
definition shall cease to be Delayed Application Replacement Indebtedness on the
date that is 60 days following the date of the incurrence thereof; and provided,
further, that (i) no Loans shall be outstanding while both the Original
Indebtedness and Delayed Application Replacement Indebtedness are outstanding,
(ii) irrevocable notice in respect of such refinancing or replacement of the
Original Indebtedness is given within two Business Days of the incurrence of
such Delayed Application Replacement Indebtedness and (iii) proceeds received
from such Delayed Application Replacement Indebtedness shall be paid over to the
trustee for the Original Indebtedness or deposited in a segregated account
maintained solely for such proceeds.

        "Defaulting Lender" means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender's good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party's receipt of such certification in form and
substance satisfactory

6

--------------------------------------------------------------------------------



to it and the Administrative Agent, or (d) has become (or the Parent of such
Lender has become) the subject of a Bankruptcy Event.

        "Disclosed Matter" shall mean the existence or occurrence of any matter
which has been disclosed in (a) the Borrower's report on Form 10-K for the
fiscal year ended December 31, 2009 filed with the Securities and Exchange
Commission on February 24, 2010, (b) any other filing made with the Securities
and Exchange Commission after February 24, 2010 and prior to the Closing Date,
or (c) the Confidential Memorandum.

        "Disqualified Stock" shall mean, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

        (a)   matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Stock and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

        (b)   is convertible or exchangeable at the option of the holder thereof
for Indebtedness or Equity Interests (other than solely for Equity Interests in
such Person that do not constitute Disqualified Stock and cash in lieu of
fractional shares of such Equity Interests); or

        (c)   is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Stock and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an "asset sale" or a "change of control" shall not constitute a
Disqualified Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Obligations under the Loan
Documents that are accrued and payable and the termination or expiration of the
Total Commitment.

        "Domestic Subsidiary" shall mean any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

        "dollars" or "$" shall mean lawful money of the United States of
America.

        "Eligible Assignee" shall mean (a) a Lender, (b) an Affiliate of a
Lender, or (c) any other Person approved by (i) the Administrative Agent,
(ii) unless an Event of Default has occurred and is continuing at the time the
applicable assignment is effected in accordance with Section 9.04, the Borrower,
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof and (iii) in the case of an assignment of all or a portion of a
Commitment or any Lender's obligations in respect of its Swingline Exposure, the
Swingline Lender; provided, however, that none of (x) the Borrower, (y) any
Affiliate of the Borrower or (z) any investment manager, any investment company
or any similar entity that, in each case, is managed or advised by the Borrower
or an Affiliate of the Borrower shall qualify as an Eligible Assignee.

        "Environmental Lien" shall mean a Lien in favor of any governmental
entity for (a) any liability under Federal or state environmental laws or
regulations (including RCRA and CERCLA) or (b) damages arising from costs
incurred by such governmental entity in response to a release of a hazardous or
toxic waste, substance or constituent, or other substance into the environment.

7

--------------------------------------------------------------------------------





        "Equity Interests" shall mean shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether voting or nonvoting, in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        "Eurodollar Borrowing" shall mean a Borrowing comprised of Eurodollar
Loans.

        "Eurodollar Competitive Borrowing" shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

        "Eurodollar Competitive Loan" shall mean any Competitive Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
Article II.

        "Eurodollar Loan" shall mean any Eurodollar Competitive Loan or
Eurodollar Standby Loan.

        "Eurodollar Standby Borrowing" shall mean a Borrowing comprised of
Eurodollar Standby Loans.

        "Eurodollar Standby Loan" shall mean any Standby Loan bearing interest,
other than pursuant to the definition of the term "Alternate Base Rate", at a
rate determined by reference to the Adjusted LIBO Rate in accordance with
Article II.

        "Event of Default" shall have the meaning assigned to such term in
Article VII.

        "Excess Margin Stock" shall mean Margin Stock owned by the Borrower and
the Subsidiaries at any time to the extent that the aggregate Margin Stock so
owned at such time has a value of more than 25% of the Consolidated Total
Assets.

        "Excluded Securities" shall mean cash and securities owned by the
Borrower or any Subsidiary that are held in any Excluded Securities Account.

        "Excluded Securities Account" shall mean one or more deposit or
securities accounts maintained by either Loan Party with any bank or securities
intermediary that is, or that the Borrower determines could be, a counterparty
to one or more Specified Hedging Agreements with the Borrower or any Subsidiary;
provided that the net book value of the cash, securities and other property
maintained in all such deposit or securities accounts shall not at any time
exceed $75,000,000.

        "Excluded Subsidiary" shall mean Janus Capital Trust Manager Limited;
provided that the Board of Directors of Janus Capital Trust Manager Limited
shall not be under the Control of the Borrower (it being understood that the
ownership of Equity Interests in Janus Capital Trust Manager Limited shall not,
in itself and without regard to any other means of directing the management or
policies of Janus Capital Trust Manager Limited, be deemed to constitute
Control).

        "Excluded Taxes" shall mean, with respect to any Recipient and without
duplication, any of the following:

        (a)   Taxes imposed on any Recipient's net income, or other similar
Taxes imposed in lieu thereof, and franchise Taxes imposed on such Recipient by
the United States or any jurisdiction under the laws of which it is organized or
in which its applicable lending office is located or any political subdivision
thereof;

        (b)   Taxes attributable to such Recipient's failure to comply with
Section 2.21(f); and

        (c)   U.S. Federal Taxes resulting from any law in effect (including
FATCA) at the time (and, in the case of FATCA, including any regulations or
official interpretations thereof issued after) such Recipient (other than an
assignee under Section 2.22) becomes a party hereto or designates a new lending
office (except to the extent that, pursuant to Section 2.21(a), amounts with
respect to

8

--------------------------------------------------------------------------------



such Taxes were payable to (i) such Recipient's assignor immediately before such
Recipient became a party hereto pursuant to an assignment or (ii) such Recipient
immediately before it designated such new lending office).

        "Existing Credit Agreement" shall mean the Five-Year Competitive Advance
and Revolving Credit Facility Agreement, dated as of October 19, 2005, as
amended and restated as of June 1, 2007, as further amended and restated as of
June 12, 2009, among the Borrower, the lenders party thereto, Citibank, N.A., as
administrative agent for the lenders and as swingline lender, and JPMorgan Chase
Bank, N.A., as syndication agent.

        "Existing JCIL Share Charge" shall mean the Security Over Shares
Agreement dated as of June 12, 2009 between Janus International Holding LLC, as
the grantor, in favor of Citibank, N.A., as the agent, in connection with the
Existing Credit Agreement.

        "Existing Maturity Date" shall have the meaning assigned to such term in
Section 2.13.

        "FATCA" shall mean Sections 1471 through 1474 of the Code, as of the
date of this Agreement.

        "Federal Funds Effective Rate" shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such next succeeding Business Day, the Federal Funds
Effective Rate shall be the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

        "Fee Letter" shall mean the letter agreement dated September 9, 2010
among the Borrower, the Administrative Agent and J.P. Morgan Securities LLC.

        "Fees" shall mean the Commitment Fee and the Administrative Agent's
Fees.

        "Finance Subsidiary" shall mean any special purpose Subsidiary engaged
solely in purchasing, owning and financing receivables as part of a Permitted B
Share True Sale Transaction.

        "Financial Officer" of any Person shall mean the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of such Person.

        "Fixed Rate Borrowing" shall mean a Borrowing comprised of Fixed Rate
Loans.

        "Fixed Rate Loan" shall mean any Competitive Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

        "Foreign Subsidiary" shall mean any Subsidiary that is not a Domestic
Subsidiary.

        "Funding Office" shall mean the office of the Administrative Agent
specified in Section 9.01 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

        "FSA" shall mean the United Kingdom Financial Services Authority.

        "GAAP" shall mean United States generally accepted accounting
principles, applied on a consistent basis.

        "Governmental Authority" shall mean the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government

9

--------------------------------------------------------------------------------



(including any supra-national body exercising such function, such as the
European Union or the European Central Bank).

        "Granting Lender" shall have the meaning assigned to such term in
Section 9.04(f).

        "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any monetary obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation of the primary obligor; provided that the term "Guarantee"
shall not include (x) endorsements for collection or deposit or contractual
indemnities in the ordinary course of business or (y) indemnification by any
Person of its directors or officers (or of the directors or officers of such
Person's Subsidiaries) for actions taken on behalf of such Person (or such
Subsidiaries, as applicable). The amount of any Guarantee of any guarantor shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation of the primary obligor in respect of which such
Guarantee is made, (b) the maximum amount for which such guarantor may be liable
pursuant to the terms of the instrument embodying such Guarantee, and (c) such
guarantor's maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

        "Guarantor" shall mean Janus Capital Management LLC, a Delaware limited
liability company.

        "Hedging Agreement" shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value, any
similar transaction or any combination of the foregoing transactions; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any Subsidiary shall be a Hedging Agreement.

        "Hybrid Capital Security" shall mean any hybrid capital security issued
by the Borrower that has been accorded a "percentage of equity" or like
treatment by Moody's or S&P.

        "Hybrid Capital Security Equity Percentage" shall mean, with respect to
any Hybrid Capital Security, the percentage accorded equity treatment by Moody's
or S&P for such Hybrid Capital Security, as determined by such rating agencies
at the time such Hybrid Capital Security is issued. For purposes of the
foregoing, if the Hybrid Capital Security Equity Percentage established or
deemed to have been established by Moody's and S&P for any Hybrid Capital
Security shall differ, then the Hybrid Capital Security Equity Percentage shall
be deemed to be the higher of the two Hybrid Capital Security Equity
Percentages.

        "IFRS" shall mean International Financial Reporting Standards, applied
on a consistent basis.

        "Indebtedness" of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, other than
(i) accounts payable arising in the ordinary course of such Person's business on
terms customary in the trade and (ii) deferred compensation, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness

10

--------------------------------------------------------------------------------



has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not such Indebtedness has
been assumed (with the amount of the resulting Indebtedness of such Person being
valued, as of the date of determination, at the lesser of (i) the amount of
Indebtedness so secured and (ii) the fair market value of the property securing
such Indebtedness), (e) all Capitalized Lease Obligations of such Person,
(f) all Guarantees by such Person of Indebtedness of others, (g) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances,
(i) all Attributable Debt in respect of any Sale and Leaseback Transaction of
such Person and (j) all Disqualified Stock in such Person, valued, as of the
date of determination, at the greater of (i) the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Stock or Indebtedness into which such Disqualified Stock is
convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified Stock. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

        "Indemnified Taxes" shall mean Taxes (including Other Taxes) other than
Excluded Taxes.

        "Indemnitee" shall have the meaning assigned to such term in
Section 9.05(b).

        "Index Debt" shall mean senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.

        "INTECH" shall mean INTECH Investment Management LLC, a Delaware limited
liability company (formerly known as Enhanced Investment Technologies, LLC).

        "Interest Coverage Ratio" shall mean for any period of four consecutive
fiscal quarters ended on the last day of any fiscal quarter, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

        "Interest Election Request" shall have the meaning assigned to such term
in Section 2.06(b).

        "Interest Payment Date" shall mean, (a) with respect to any ABR Loan,
the last day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan or any Fixed Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months' duration
or a Fixed Rate Loan with an Interest Period of more than 90 days' duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months' duration or 90 days' duration, as
the case may be, been applicable to such Loan.

        "Interest Period" shall mean (a) as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 9 months thereafter, as the Borrower may elect, (b) as to any Fixed
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the date specified in the Competitive Bids in which the offers to make the
Fixed Rate Loans comprising such Borrowing were extended, which shall not be
later than 360 days after the date of such Borrowing and (c) as to any Swingline
Borrowing, the period commencing on the date of such Swingline Loan and ending
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made; provided that on each date that
a Standby Loan is borrowed, the Borrower shall repay all Swingline Loans then
outstanding. Notwithstanding the foregoing, (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the

11

--------------------------------------------------------------------------------



case of Eurodollar Borrowings only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Standby
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

        "Investment" shall mean, with respect to a specified Person, any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure of the guarantor as of such date under such Guarantee
(as determined reasonably and in good faith by a Financial Officer of the
Borrower)), (c) any Investment in the form of a transfer of cash or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the amount of such cash or the fair
market value (as determined reasonably and in good faith by a Financial Officer
of the Borrower) of such other property as of the time of the transfer, without
any adjustment for increases or decreases in value of, or write-ups, write-downs
or write offs with respect to, such Investment, (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment, and (e) any Investment (other than any Investment
referred to in clause (a), (b), (c) or (d) above) by the specified Person in any
other Person resulting from the issuance by such other Person of its Equity
Interests to the specified Person shall be the fair market value (as determined
reasonably and in good faith by a Financial Officer of the Borrower) of such
Equity Interests at the time of the issuance thereof.

        "IRS" shall mean the United States Internal Revenue Service.

        "Janus Capital International Limited" shall mean Janus Capital
International Limited, a company incorporated under the laws of England and
Wales.

        "Janus Capital Trust Manager Limited" shall mean Janus Capital Trust
Manager Limited, an Irish single-member private company limited by shares.

        "Janus International Holding LLC" shall mean Janus International
Holding LLC, a Nevada limited liability company.

        "JPMorgan Parties" shall have the meaning assigned to such term in
Section 9.17(e).

        "Lenders" shall mean the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that

12

--------------------------------------------------------------------------------



shall have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context clearly indicates otherwise, the term "Lenders" shall include
the Swingline Lender.

        "Leverage Ratio" shall mean, on any date, the ratio of (a) Consolidated
Total Indebtedness as of such date, excluding, to the extent otherwise included
therein, for each Hybrid Capital Security the product obtained by multiplying
(i) the aggregate amount of such Hybrid Capital Security outstanding as of such
date by (ii) the Hybrid Capital Equity Security Percentage for such Hybrid
Capital Security as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

        "LIBO Rate" shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters "LIBOR01" screen (or on any
successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowings for such Interest Period shall be the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rate per annum at which dollar deposits are offered
by the principal office of each of the Reference Banks in London, England to
prime banks in the London interbank market at 11:00 a.m., London time, two
Business Days before the first day of such Interest Period in an amount
substantially equal to the amount that would be the Reference Banks' respective
ratable shares of such Eurodollar Borrowing if such Eurodollar Borrowing were to
be a Standby Borrowing to be outstanding during such Interest Period and for a
period equal to such Interest Period.

        "Lien" shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, charge, security interest or other
encumbrance on, in or of such asset, including any security agreement to provide
any of the foregoing, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities. For the avoidance of doubt, the term "Lien" shall not include
licenses of Intellectual Property.

        "LLC Guarantee" shall mean the Guarantee Agreement dated as of the
Closing Date between the Guarantor and the Administrative Agent, substantially
in the form of Exhibit D.

        "Loan" shall mean a Competitive Loan, a Standby Loan or a Swingline
Loan, whether made as a Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, each
as permitted hereby.

        "Loan Documents" shall mean this Agreement, the Fee Letter and the LLC
Guarantee.

        "Loan Parties" shall mean the Borrower and the Guarantor.

        "Long-Term Assets Under Management" shall mean, as of the close of
business in New York City on any Business Day, the daily total of long-term
assets under management of the Borrower and the Consolidated Subsidiaries on
such date (excluding money market fund assets), determined in a manner
consistent with the calculation methodology reported in the Borrower's Annual
Report on Form 10-K for the fiscal year ended December 31, 2009 (as the same may
be amended or restated to correct any misstatements therein).

13

--------------------------------------------------------------------------------



        "Margin" shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

        "Margin Stock" shall have the meaning given such term under
Regulation U.

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, operations, property or financial condition of the Borrower
and the Subsidiaries, taken as a whole, (b) the ability of either Loan Party to
perform its obligations under any Loan Document to which it is a party or
(c) the rights or remedies available to the Lenders under any Loan Document;
provided that, for purposes of clause (a) above, no Disclosed Matter will
constitute a Material Adverse Effect.

        "Material Indebtedness" shall mean (i) Indebtedness (other than
Indebtedness under the Loan Documents) in an aggregate principal amount of
$25,000,000 or more or (ii) obligations in respect of one or more Hedging
Agreements in an aggregate principal amount of $25,000,000 or more, in either
case, of any one or more of the Borrower and the Subsidiaries. For purposes of
determining Material Indebtedness, the "principal amount" of the obligations of
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

        "Maturity Date" shall mean October 3, 2011, or if the Required Lenders
shall have agreed pursuant to Section 2.13 to a Maturity Date Extension Request,
then, as to the Consenting Lenders, the date that is 364 days thereafter.

        "Maturity Date Extension Request" shall mean a request by the Borrower,
substantially in the form of Exhibit E hereto or such other form as shall be
approved by the Administrative Agent, for the extension of the Maturity Date
pursuant to Section 2.13.

        "Maximum Rate" shall have the meaning assigned to such term in
Section 9.09.

        "Minimum AUM" shall mean $100,000,000,000.

        "Minimum Ownership Percentage" shall have the meaning assigned to such
term in Section 5.01(c).

        "Moody's" shall mean Moody's Investors Service, Inc.

        "Multiemployer Plan" shall mean a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

        "Net Proceeds" shall mean, with respect to any event (a) the cash
proceeds received in respect of such event, including any cash received in
respect of any noncash proceeds, but only as and when received, net of (b) the
sum, without duplication, of (i) all reasonable fees and out-of-pocket expenses
paid in connection with such event by the Borrower and the Subsidiaries to
Persons that are not Affiliates of the Borrower or any Subsidiary (including, in
the case of the issuance of any preferred Equity Interests in the Borrower,
underwriting discounts and commissions paid in connection therewith), (ii) in
the case of a sale, transfer or other disposition of any asset, the amount of
all payments required to be made by the Borrower and the Subsidiaries as a
result of such event to repay secured Indebtedness (other than Loans) and
(iii) the amount of all Taxes paid (or reasonably estimated to be payable) by
the Borrower and the Subsidiaries, and the amount of any reserves established by
the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of the Borrower).

        "New Lending Office" shall have the meaning assigned to such term in
Section 2.21(f).

14

--------------------------------------------------------------------------------



        "Non-Consenting Lender" shall have the meaning assigned to such term in
Section 2.22.

        "Obligations" shall mean the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under or out of this Agreement or any other
Loan Document, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

        "Other Taxes" shall mean all present or future stamp, court,
documentary, excise, property, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document.

        "Parent" shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

        "Participant Register" shall have the meaning assigned to such term in
Section 9.04(e).

        "Patriot Act" shall have the meaning assigned to such term in
Section 9.18.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

        "Perkins" shall mean Perkins Investment Management LLC, a Delaware
limited liability company (formerly known as Perkins, Wolf, McDonnell and
Company LLC).

        "Permitted B Share Recourse Financing Transaction" shall mean any pledge
by the Borrower of the B Share Fees to third parties in order to secure
Indebtedness extended to the Borrower by such third parties; provided that the
Administrative Agent shall be reasonably satisfied with the structure and
documentation for such transaction and that the terms of such transaction,
including the advance rate and any termination events, shall be consistent with
those prevailing in the market at the time for similar transactions.

        "Permitted B Share Transaction" shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

        "Permitted B Share True Sale Transaction" shall mean any sale by the
Borrower of B Share Fees to a B Share Purchaser in a true sale transaction
without any recourse based upon the collectability of the B Share Fees sold and
the sale or pledge of such B Share Fees (or an interest therein) by such B Share
Purchaser, in each case without any Guarantee by, or other recourse to, or
credit support by, the Borrower or any Subsidiary (other than to such B Share
Purchaser, if it is a Finance Subsidiary) or recourse to any assets of the
Borrower or any Subsidiary; provided that the Administrative Agent shall be
reasonably satisfied with the structure and documentation for such transaction
and that the terms of such transaction, including the price at which B Share
Fees are sold to such B Share Purchaser and any termination events, shall be
consistent with those prevailing in the market at the time for similar
transactions.

15

--------------------------------------------------------------------------------





        "Permitted Investments" shall mean:

        (a)   direct obligations of, or obligations as to which the principal of
and interest on are unconditionally guaranteed by, the United States of America
(or any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

        (b)   investments in commercial paper maturing within a year from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or Moody's;

        (c)   investments in certificates of deposit, banker's acceptances and
time deposits maturing within a year from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

        (d)   fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

        (e)   securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) above;

        (f)    money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody's and (iii) have portfolio assets of at least $5,000,000,000;
and

        (g)   in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

        "Person" shall mean any natural person, corporation, trust, joint
venture, association, company, partnership, limited liability company,
Governmental Authority or other entity.

        "Plan" shall mean any employee pension benefit plan (other than a
Multiemployer Plan) that is subject to Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
sponsored, maintained or contributed to by the Borrower or any member of the
Controlled Group.

        "Platform" shall have the meaning assigned to such term in
Section 9.17(b).

        "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is not intended
to be the lowest rate of interest charged by the Administrative Agent in
connection with extensions of credit to debtors. Each change in the Prime Rate
shall be effective on the date such change is publicly announced as effective.

        "Pro Rata Percentage" of any Lender at any time shall mean the
percentage of the Total Commitment represented by such Lender's Commitment at
such time; provided that in the case that a Defaulting Lender shall exist, "Pro
Rata Percentage" shall mean the percentage of the Total Commitment (disregarding
any Defaulting Lender's Commitment) represented by such Lender's Commitment at
such time. In the event that the Total Commitment shall have expired or been
terminated, the Pro Rata Percentage with respect to any Lender shall be such
Lender's Pro Rata Percentage most recently in effect prior to such expiration or
termination of the Total Commitment,

16

--------------------------------------------------------------------------------



giving effect to any subsequent assignments pursuant to Section 9.04 and to any
Lender's status as a Defaulting Lender (whose Commitment shall be disregarded)
at the time of determination.

        "RCRA" shall mean the Resources Conservation and Recovery Act, as the
same may be amended from time to time.

        "Recipient" shall mean, as applicable, (a) any Person to which any
payment on account of any obligation of a Loan Party under any Loan Document is
made or owed, including the Administrative Agent or any Lender or (b) the
beneficial owner of any Person described in clause (a).

        "Reference Banks" shall mean JPMorgan Chase Bank, N.A. and Bank of
America, N.A.

        "Register" shall have the meaning assigned to such term in
Section 9.04(c).

        "Regulation D" shall mean Regulation D of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Regulation U" shall mean Regulation U of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Regulation X" shall mean Regulation X of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        "Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person's Affiliates.

        "Replacement Indebtedness" shall mean, in respect of any Indebtedness
("Original Indebtedness"), Indebtedness extending the maturity of or refunding,
refinancing or replacing, in whole or in part, such Original Indebtedness;
provided that (a) the principal amount of such Replacement Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and reasonable fees, premium and expenses relating to such
extension, refunding, refinancing or replacing; (b) no Subsidiary shall be
liable for any such Replacement Indebtedness that shall not have been liable for
such Original Indebtedness (or would not have been required to guarantee such
Original Indebtedness pursuant to the terms thereof); (c) if such Original
Indebtedness shall have been subordinated to the Obligations, such Replacement
Indebtedness shall be subordinated to the Obligations on terms (taken as a
whole) not less favorable to the Lenders; (d) such Replacement Indebtedness
shall not have a shorter maturity than the Original Indebtedness and shall not
be subject to any requirement not applicable to such Original Indebtedness that
such Replacement Indebtedness be prepaid, redeemed, repurchased or defeased on
one or more scheduled dates or upon the happening of one or more events (other
than events of default, change of control events, or assets sales) before the
maturity of such Original Indebtedness; (e) the incurrence of any Replacement
Indebtedness that refunds, refinances or replaces Original Indebtedness under
any revolving credit or similar facility shall be accompanied by the termination
of commitments under such facility equal in amount to such Original Indebtedness
so refunded, refinanced or replaced; and (f) such Replacement Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

        "Reportable Event" shall mean any reportable event as defined in
Section 4043 of ERISA and the regulations issued under such Section with respect
to a Plan, excluding, however, such events as to which the PBGC by regulation or
by technical update waived the requirement of Section 4043(a) of ERISA that it
be notified within 30 days of the occurrence of such event; provided that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA applicable to such Plan shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA.

17

--------------------------------------------------------------------------------



        "Required Lenders" shall mean, at any time, Lenders in the aggregate
holding more than 50% of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or if the Total Commitment has been
terminated, Lenders in the aggregate representing more than 50% of the sum of
the Revolving Credit Exposure and the principal amount of the outstanding
Competitive Loans.

        "Responsible Officer" of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

        "Restricted Payment" shall mean (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in the Borrower or any Subsidiary or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interest in the Borrower or any Subsidiary.

        "Revolving Credit Exposure" shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding Standby
Loans of such Lender plus the aggregate amount at such time of such Lender's
Swingline Exposure.

        "Sale and Leaseback Transaction" shall have the meaning assigned to such
term in Section 6.03.

        "S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

        "SPC" shall have the meaning set forth in Section 9.04(f).

        "Specified Hedging Agreements" shall mean one or more Hedging Agreements
entered into by the Borrower or any Subsidiary to hedge or mitigate earnings
volatility arising from mark-to-market accounting of seed capital investments or
to facilitate the creation of investment track records for, or otherwise entered
into in connection with, seeding of new products.

        "Standby Borrowing" shall mean Standby Loans of a single Type made,
converted or continued on a single date and, in the case of Eurodollar Standby
Loans, as to which a single Interest Period is in effect.

        "Standby Borrowing Request" shall mean a written request made by the
Borrower pursuant to Section 2.04, which shall be in the form of Exhibit A-5.

        "Standby Loans" shall mean the revolving loans made by the Lenders to
the Borrower pursuant to Sections 2.01 and 2.04. Each Standby Loan shall be a
Eurodollar Standby Loan or an ABR Loan.

        "Statutory Reserves" shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject for Eurocurrency Liabilities (as defined in
Regulation D). Such reserve percentages shall include any imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
Liabilities and to be subject to such reserve requirements without benefits of
or credit for proration, exemptions or offsets. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

        "subsidiary" shall mean, with respect to any Person at any time, any
corporation, partnership, limited liability company, association or other
business entity of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at such
time owned, controlled or held by such Person or by such Person and one or more
subsidiaries of such Person.

18

--------------------------------------------------------------------------------



        "Subsidiary" shall mean any direct or indirect subsidiary of the
Borrower. For the avoidance of doubt, it is understood and agreed that term
"Subsidiary" for purposes of the Loan Documents shall not include entities
registered as "investment companies" under the Investment Company Act of 1940,
as amended, to which the Borrower or its Subsidiaries provide services.

        "Swingline Borrowing" shall mean a borrowing consisting of a Swingline
Loan.

        "Swingline Exposure" shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

        "Swingline Lender" shall mean JPMorgan Chase Bank, N.A., in its capacity
as lender of Swingline Loans hereunder.

        "Swingline Loan" shall mean a Loan made pursuant to Section 2.05.

        "Taxes" shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

        "Total Commitment" shall mean at any time the aggregate amount of the
Lenders' Commitments at such time.

        "Transactions" shall have the meaning assigned to such term in
Section 3.02.

        "Transferee" shall mean any Eligible Assignee to whom a Lender shall
have assigned all or any part of its Commitment or Loans or sold all or any part
of its rights under this Agreement, in each case in accordance with
Section 9.04.

        "Type", when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, "Rate" shall mean the
Adjusted LIBO Rate, the LIBO Rate, the Alternate Base Rate or the Fixed Rate, as
applicable.

        "Unfunded Liabilities" shall mean, on any date of determination, (a) in
the case of Multiemployer Plans, the liability of the Borrower and the
Subsidiaries if they were to incur a complete withdrawal from each such Plan and
(b) in the case of all other Plans, the amount by which the present value of all
benefit liabilities under each Plan (based on assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) exceeds the fair market
value of the assets of such Plan.

        "U.S. Person" shall mean a "United States person" within the meaning of
Section 7701(a)(30) of the Code.

        "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        "Withholding Agent" shall mean either Loan Party and the Administrative
Agent.

        SECTION 1.02    Terms Generally.    The definitions of terms herein
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". The words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights. The word "law" shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all

19

--------------------------------------------------------------------------------



judgments, orders, writs and decrees, of all Governmental Authorities. Unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person's successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. All references
herein to "the date hereof" or "the date of this Agreement" shall be interpreted
as references to the Closing Date.

        SECTION 1.03    Accounting Terms.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) for purposes of determining compliance with any covenant set forth in
Article VI, such terms shall be construed in accordance with GAAP as in effect
on the Closing Date applied on a basis consistent with the application used in
preparing the Borrower's audited consolidated financial statements referred to
in Section 3.05 and (b) for purposes of determining compliance with any covenant
set forth in Article VI, no effect shall be given to any election under
Statement of Financial Accounting Standards No. 159, The Fair Value Option for
Financial Assets and Financial Liabilities, to value any Indebtedness of the
Borrower or any Subsidiary at "fair value", as defined therein. In the event
that any change in GAAP materially affects any provision of this Agreement, the
parties hereto agree that, at the request of the Borrower or the Required
Lenders, they shall negotiate in good faith in order to amend the affected
provisions in such a way as will restore the parties to their respective
positions prior to such change, and, following any such request, until such
amendment becomes effective, the Borrower's compliance with such provisions
shall be determined on the basis of GAAP as in effect immediately before such
change in GAAP became effective.


ARTICLE II

THE CREDITS


        SECTION 2.01    Commitments.    Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Standby Loans to the Borrower, at any
time and from time to time on and after the date hereof and until the earlier of
the Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount that will not result in (a) the Revolving Credit
Exposure of such Lender exceeding such Lender's Commitment or (b) the sum of the
Revolving Credit Exposures of all the Lenders plus the aggregate principal
amount of all Competitive Loans outstanding at the time exceeding the Total
Commitment at the time. Within the foregoing limits, the Borrower may borrow,
pay or prepay and reborrow hereunder, subject to the terms, conditions and
limitations set forth herein.

        SECTION 2.02    Loans.    (a) Each Standby Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.03. At the time of the commencement of each
Interest Period for any Eurodollar Standby Borrowing, such Borrowing shall be in
an aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $1,000,000; provided that such

20

--------------------------------------------------------------------------------



Borrowing may be in an aggregate principal amount that is equal to the entire
unused balance of the Total Commitment. Each Competitive Borrowing shall be in
an aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $10,000,000.

        (b)   Each Competitive Borrowing shall be comprised entirely of
Eurodollar Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurodollar Standby Loans or ABR Loans, as the
Borrower may request pursuant to Section 2.03 or 2.04, as applicable. Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option (i) in the case of any failure by such branch or
Affiliate to make such Loan, shall not relieve such Lender of its obligation to
the Borrower hereunder and (ii) shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided that the
Borrower shall not be entitled to request any Borrowing which, if made, would
result in an aggregate of more than 10 separate Standby Loans of any Lender
being outstanding hereunder at any one time. For purposes of the foregoing,
Loans having different Interest Periods, regardless of whether they commence on
the same date, shall be considered separate Loans.

        (c)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof (i) in the case of a Eurodollar Loan, by wire transfer of
immediately available funds to the Administrative Agent in New York, New York,
not later than 12:00 noon, New York City time, on such date and (ii) in the case
of an ABR Loan or a Fixed Rate Loan, by wire transfer of immediately available
funds to the Administrative Agent in New York, New York, not later than
3:00 p.m., New York City time, on such date, and the Administrative Agent shall
promptly credit the amounts so received to the general deposit account of the
Borrower with the Administrative Agent. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several, and no Lender shall be responsible for any other Lender's
failure to make Loans as required hereby. Unless the Administrative Agent shall
have received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender's portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this paragraph (c), and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Effective Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender's Loan as part of such Borrowing for
purposes of this Agreement.

        (d)   Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

        SECTION 2.03    Competitive Bid Procedure.    (a) In order to request
Competitive Bids, the Borrower shall hand deliver, e-mail or fax to the
Administrative Agent a duly completed and executed Competitive Bid Request, to
be received by the Administrative Agent (i) in the case of a Eurodollar
Competitive Borrowing, not later than 1:00 p.m., New York City time, four
Business Days before the date of the requested Competitive Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later

21

--------------------------------------------------------------------------------



than 1:00 p.m., New York City time, one Business Day before the date of the
requested Competitive Borrowing; provided that no Competitive Bids shall be
requested if, after giving effect to the Competitive Loans requested thereby,
the sum of the Revolving Credit Exposures of all the Lenders plus the aggregate
principal amount of all Competitive Loans outstanding at the time would exceed
the Total Commitment at the time. A Competitive Bid Request that does not
conform substantially to the format of Exhibit A-1 may be rejected by the
Administrative Agent in its sole discretion, and the Administrative Agent shall
promptly notify the Borrower of any such rejection in writing. Each request for
Competitive Bids shall refer to this Agreement and specify (x) whether the
Competitive Borrowing then being requested is to be a Eurodollar Competitive
Borrowing or a Fixed Rate Borrowing, (y) the date of such Competitive Borrowing
(which shall be a Business Day) and the aggregate principal amount thereof,
which shall be in a minimum principal amount of $10,000,000 and in an integral
multiple of $1,000,000, and (z) the Interest Period with respect thereto (which
may not end after the Maturity Date). Promptly after its receipt of a
Competitive Bid Request that is not rejected as aforesaid, the Administrative
Agent shall invite the Lenders, by means of the notice in the form of
Exhibit A-2, to bid, on the terms and conditions of this Agreement, to make
Competitive Loans requested pursuant to such Competitive Bid Request.

        (b)   Each Lender may, in its sole discretion, make one or more
Competitive Bids to the Borrower responsive to a Competitive Bid Request. Each
Competitive Bid by a Lender shall be substantially in the form of Exhibit A-3
and must be received by the Administrative Agent (by hand delivery, e-mail or
fax) (i) in the case of a Eurodollar Competitive Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of the requested
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, on the day of the requested Competitive
Borrowing. Multiple bids will be accepted by the Administrative Agent.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Administrative Agent after conferring with, and upon the
instruction of, the Borrower, and the Administrative Agent shall notify the
Lender making such nonconforming Competitive Bids of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(x) the principal amount (which shall be in a minimum principal amount of
$10,000,000 and in an integral multiple of $1,000,000 and which may equal the
entire principal amount of the requested Competitive Borrowing) of the
Competitive Loan or Loans that the Lender is willing to make to the Borrower,
(y) the Competitive Bid Rate or Rates at which the Lender is prepared to make
the Competitive Loan or Loans and (z) the Interest Period with respect thereto.
A Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.

        (c)   With respect to each Competitive Bid Request, the Administrative
Agent shall promptly notify the Borrower by fax of all the Competitive Bids
made, the Competitive Bid Rate and the principal amount of each Competitive Loan
in respect of which a Competitive Bid was made and the identity of the Lender
that made each Competitive Bid. The Administrative Agent shall send a copy of
all Competitive Bids to the Borrower for its records as soon as practicable
after completion of the bidding process set forth in this Section.

        (d)   The Borrower may, in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid. The Borrower shall notify the Administrative Agent by telephone, confirmed
in writing by hand delivery, e-mail or fax of a duly completed and executed
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject any of or all the Competitive Bids made pursuant to any
Competitive Bid Request (x) in the case of a Eurodollar Competitive Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the requested Competitive Borrowing, and (y) in the case of a Fixed Rate
Borrowing, not later than 1:00 p.m., New York City time, on the day of the
requested Competitive Borrowing; provided that, with respect to any Competitive
Bid

22

--------------------------------------------------------------------------------



Request, (i) the failure by the Borrower to give such notice shall be deemed to
be a rejection of all the Competitive Bids made pursuant thereto, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if it has decided to reject a Competitive Bid made at a lower Competitive
Bid Rate, (iii) the aggregate principal amount of the Competitive Loans offered
pursuant to the Competitive Bids accepted by the Borrower shall not exceed the
principal amount specified in the Competitive Bid Request, (iv) if the Borrower
shall accept a Competitive Bid or Competitive Bids made at a particular
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of Competitive Bids to be accepted by the Borrower to exceed the amount
specified in the Competitive Bid Request, then the Borrower shall accept a
portion of such bid or bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids accepted
with respect to such Competitive Bid Request, which acceptance, in the case of
multiple bids at such Competitive Bid Rate, shall be made pro rata in accordance
with the amount of each such bid at such Competitive Bid Rate, (v) the Borrower
shall not accept a Competitive Bid or Competitive Bids, or a portion of such bid
or bids, if, after giving effect thereto, the sum of the Revolving Credit
Exposures of all the Lenders and the aggregate principal amount of all
Competitive Loans outstanding at the time shall exceed the Total Commitment at
the time and (vi) except pursuant to clauses (iv) and (v) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $10,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $10,000,000 because of the provisions of clause (iv) or (v) above,
such Competitive Loan may be for a minimum of $1,000,000 or any integral
multiple thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple bids at a particular Competitive Bid Rate pursuant to
clause (iv) above, the amounts shall be rounded to integral multiples of
$1,000,000 in a manner which shall be in the discretion of the Borrower. A
notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.

        (e)   The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate), and each bidding Lender whose Competitive Bid
has been accepted will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Loan to the extent its Competitive
Bid has been accepted.

        (f)    A Competitive Bid Request shall not be made within five Business
Days after the date of any previous Competitive Bid Request.

        (g)   If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
Borrower one quarter of an hour earlier than the latest time by which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.

        (h)   All notices required by this Section shall be given in accordance
with Section 9.01.

23

--------------------------------------------------------------------------------





        SECTION 2.04    Standby Borrowing Procedure.    In order to request a
Standby Borrowing, the Borrower shall hand deliver, e-mail or fax to the
Administrative Agent a duly completed and executed Standby Borrowing Request
(a) in the case of a Eurodollar Standby Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the requested Standby
Borrowing and (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, on the day of the requested Standby Borrowing. Each such request
shall be irrevocable and shall specify (i) whether the Borrowing then being
requested is to be a Eurodollar Standby Borrowing or an ABR Borrowing; (ii) the
date of such Standby Borrowing (which shall be a Business Day) and the amount
thereof; and (iii) if such Borrowing is to be a Eurodollar Standby Borrowing,
the Interest Period with respect thereto. If no election as to the Type of
Standby Borrowing is specified in any such request, then the requested Standby
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Standby Borrowing is specified in any such request, then the Borrower
shall be deemed to have selected an Interest Period of one month's duration. The
Administrative Agent shall promptly advise the Lenders of any request given
pursuant to this Section and of each Lender's portion of the requested
Borrowing.

        SECTION 2.05    Swingline Loans.    (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time on and after the date hereof and until the
earlier of the Maturity Date and the termination of the Commitments in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all outstanding Swingline Loans exceeding
$30,000,000 or (ii) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the Total
Commitment then in effect. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, repay and reborrow
Swingline Loans. Swingline Loans shall be ABR Loans.

        (b)   Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
borrowing date), specifying (i) the amount of the Swingline Loan to be borrowed
and (ii) the requested borrowing date (which shall be a Business Day prior to
the Maturity Date). Not later than 3:00 P.M., New York City time, on the
borrowing date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
borrowing date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such borrowing date in immediately available funds.

        (c)   The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day's notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Standby Loan, in an amount equal to such Lender's Pro Rata Percentage of the
aggregate amount of the Swingline Loans (the "Refunded Swingline Loans")
outstanding on the date of such notice, to repay the Swingline Lender. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender's Pro Rata Percentage of such Swingline Loan or
Loans. Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02(c)
shall apply, mutatis mutandis, to the payment obligations of the Lenders). The
Standby Loans so received by the Administrative Agent shall be immediately made

24

--------------------------------------------------------------------------------



available by it to the Swingline Lender for application by the Swingline Lender
to the repayment of the Refunded Swingline Loans.

        (d)   If prior to the time a Standby Loan would have otherwise been made
pursuant to Section 2.05(c), one of the events described in clauses (g) or
(h) of Article VII shall have occurred and be continuing with respect to the
Borrower or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Standby Loans may not be made as contemplated by
Section 2.05(c), each Lender shall, on the date such Standby Loan was to have
been made pursuant to the notice referred to in Section 2.05(c), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the "Swingline Participation
Amount") equal to (i) such Lender's Pro Rata Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Standby Loans.

        (e)   Whenever, at any time after the Swingline Lender has received from
any Lender such Lender's Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender's pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

        (f)    Each Lender's obligation to make the Loans referred to in
Section 2.05(c) and to purchase participating interests pursuant to
Section 2.05(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article IV, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Guarantor or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

        SECTION 2.06    Standby Interest Elections.    (a) Each Standby
Borrowing initially shall be of the Type specified in the applicable Standby
Borrowing Request and, in the case of a Eurodollar Standby Borrowing, shall have
an initial Interest Period as specified in such Standby Borrowing Request.
Thereafter, the Borrower may elect to convert such Standby Borrowing to a
Standby Borrowing of a different Type or to continue such Standby Borrowing and,
in the case of a Eurodollar Standby Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Standby Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Standby Loans comprising such Standby Borrowing, and the Standby
Loans comprising each such portion shall be considered a separate Standby
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Borrowings, which may not be converted or continued.

        (b)   To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (each, an "Interest Election
Request") by telephone by the time that a Standby Borrowing Request would be
required under Section 2.04 if the Borrower were requesting a Standby Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be

25

--------------------------------------------------------------------------------



confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

        (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

          (i)  the Standby Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting Standby
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Standby
Borrowing);

         (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii)  whether the resulting Standby Borrowing is to be an ABR Borrowing
or a Eurodollar Standby Borrowing; and

        (iv)  if the resulting Standby Borrowing is to be a Eurodollar Standby
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term "Interest Period".

If any such Interest Election Request requests a Eurodollar Standby Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.

        (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Standby Borrowing.

        (e)   If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Standby Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Standby Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Standby Borrowing may be converted to or continued as a Eurodollar Standby
Borrowing and (ii) unless repaid, each Eurodollar Standby Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

        SECTION 2.07    Fees.    (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
"Commitment Fee"), which shall accrue at the Applicable Rate on the daily unused
amount of the Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Closing Date. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing Commitment
Fees, (i) the Commitment of a Lender shall be deemed to be used to the extent of
such Lender's Revolving Credit Exposure (excluding its Swingline Exposure) and
(ii) the outstanding Competitive Loans of any Lender shall be disregarded.

        (b)   The Borrower agrees to pay the Administrative Agent, for its own
account, the fees (the "Administrative Agent's Fees") at the times and in the
amounts agreed by the Borrower in the Fee Letter.

26

--------------------------------------------------------------------------------



        (c)   All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances absent manifest error.

        SECTION 2.08    Repayment of Loans; Evidence of Debt.    (a) The
Borrower hereby unconditionally promises to pay (i) on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Standby Loan and (ii) on the last day of the Interest Period
applicable thereto to the Administrative Agent for the applicable Lender(s) the
then unpaid principal amount of each Competitive Loan. The Borrower shall repay
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made.

        (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type of each Loan
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender's share
thereof. The entries made in the accounts maintained pursuant to this Section
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms or cause the
Borrower's obligations to be greater than they would have been absent such
failure or error.

        (c)   Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note of the Borrower. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

        SECTION 2.09    Interest on Loans.    (a) Subject to Section 2.10, the
Loans comprising each Eurodollar Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to (i) in the case of each Eurodollar Standby Loan, the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate, and (ii) in the case of each Eurodollar Competitive Loan, the
LIBO Rate for the Interest Period in effect for such Borrowing plus the Margin
offered by the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03. Accrued interest on each Eurodollar Loan shall be payable in
arrears on each Interest Payment Date for such Loan. Each Reference Bank agrees
upon the request of the Administrative Agent to furnish to the Administrative
Agent timely information for the purpose of determining the LIBO Rate and the
Adjusted LIBO Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks, and such determination shall be conclusive absent manifest
error.

27

--------------------------------------------------------------------------------



        (b)   Subject to Section 2.10, the Loans comprising each ABR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be) at a rate per annum equal to
the Alternate Base Rate plus the Applicable Rate. Accrued interest on each ABR
Loan shall be payable in arrears on each Interest Payment Date for such Loan.
The Alternate Base Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

        (c)   Subject to Section 2.10, each Fixed Rate Loan shall bear interest
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the fixed rate of interest offered by the
Lender making such Loan and accepted by the Borrower pursuant to Section 2.03.
Accrued interest on each Fixed Rate Loan shall be payable in arrears on each
Interest Payment Date.

        SECTION 2.10    Default Interest.    Notwithstanding anything to the
contrary herein, (a) upon the occurrence and during the continuance of an Event
of Default under clause (b) of Article VII with respect to any Loan, the
Borrower shall pay interest on the overdue principal amount of such Loan,
payable in arrears on the dates referred to in Section 2.09, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of
360 days) equal at all times to 2% per annum above the rate per annum required
to be paid on such Standby Loan and such Swingline Loan pursuant to
Section 2.09(a) or (b), as applicable, and (b) to the fullest extent permitted
by law, the Borrower shall pay interest on the amount of any interest, fee or
other amount payable hereunder (other than the principal of any Standby Loan)
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) equal at all times to 2% per annum above the rate per annum required to be
paid on ABR Loans pursuant to Section 2.09(b).

        SECTION 2.11    Alternate Rate of Interest.    In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Eurodollar Loans
comprising such Borrowing are not generally available in the London interbank
market, or that the rates at which such dollar deposits are being offered will
not adequately and fairly reflect the cost to any Lender of making or
maintaining its Eurodollar Loan during such Interest Period, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (a) any request by the Borrower for a Eurodollar Competitive
Borrowing pursuant to Section 2.03 shall be of no force and effect and shall be
denied by the Administrative Agent and (b) any request by the Borrower for a
Eurodollar Standby Borrowing pursuant to Section 2.04 shall be deemed to be a
request for an ABR Borrowing. In the event of any such determination, the
Lenders shall negotiate with the Borrower, at its request, as to the interest
rate which the Loans comprising such an ABR Borrowing shall bear; provided that
such Loans shall bear interest as provided in Section 2.09(b) pending the
execution by the Borrower and each Lender of a written agreement providing for a
different interest rate. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.

        SECTION 2.12    Termination and Reduction of Commitments.    (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

        (b)   Upon at least three Business Days' prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, without
penalty but subject to Section 2.17, the Total

28

--------------------------------------------------------------------------------



Commitment; provided that (i) each partial reduction of the Total Commitment
shall be in an integral multiple of $1,000,000 and in a minimum principal amount
of $5,000,000 and (ii) no such termination or reduction shall be made if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.14, the sum of the Revolving Credit Exposures of all the Lenders plus
the aggregate principal amount of all Competitive Loans outstanding at the time
would exceed the Total Commitment.

        (c)   Each reduction in the Total Commitment under this Section 2.12
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction of the Total
Commitment under this Section 2.12, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued through the date of such
termination or reduction.

        SECTION 2.13    Extension of Maturity Date.    Notwithstanding anything
contained herein to the contrary, the Borrower may, by delivery of a Maturity
Date Extension Request to the Administrative Agent (which shall promptly deliver
a copy to each of the Lenders) not less than 30 days (or such shorter period as
the Administrative Agent may consent to) and not more than 60 days prior to the
anniversary of the Closing Date, request that the Lenders extend the Maturity
Date for an additional period of 364 days. Each Lender shall, by notice to the
Borrower and the Administrative Agent given not later than the 20th day (or such
later date as the Borrower and the Administrative Agent may consent to) after
the date of the Administrative Agent's receipt of the Borrower's Maturity Date
Extension Request, advise the Borrower whether or not it agrees to the requested
extension (each Lender agreeing to a requested extension being called a
"Consenting Lender", and each Lender declining to agree to a requested extension
being called a "Declining Lender"). Any Lender that has not so advised the
Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender.
Notwithstanding anything contained herein to the contrary, so long as Lenders
constituting the Required Lenders shall have agreed to a Maturity Date Extension
Request, then the Maturity Date shall, as to the Consenting Lenders, be extended
to the date that is 364 days after the Maturity Date theretofore in effect. The
decision to agree or withhold agreement to any Maturity Date Extension Request
shall be at the sole discretion of each Lender. The Commitment of any Declining
Lender shall terminate on the Maturity Date in effect prior to giving effect to
any such extension (such Maturity Date being called the "Existing Maturity
Date"). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date the Borrowers shall also make such other prepayments of their Loans
pursuant to Section 2.14 as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the Revolving Credit Exposures plus the
aggregate outstanding principal amount of the Competitive Loans would not exceed
the Total Commitment. Notwithstanding the foregoing provisions of this
paragraph, the Borrower shall have the right, pursuant to Section 2.22, at any
time prior to the Existing Maturity Date, to replace a Declining Lender with a
Lender or other financial institution that will agree to the applicable Maturity
Date Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender. Notwithstanding the foregoing, no extension of
the Existing Maturity Date pursuant to this paragraph shall become effective
unless on the Existing Maturity Date the conditions set forth in Section 4.01(e)
and (f) (in each case, to the extent reasonably requested by the Administrative
Agent), and 4.02(b), (c) and (d) shall be satisfied (with all references in
Section 4.02 to a Borrowing being deemed to be references to such
increase/extension) and the Administrative Agent shall have received a
certificate to the effect that the conditions set forth in Section 4.02(b),
(c) and (d) have been satisfied dated such date and executed by a Financial
Officer of the Borrower.

29

--------------------------------------------------------------------------------



        SECTION 2.14    Prepayment.    (a) The Borrower shall have the right, at
any time and from time to time, to prepay any Standby Borrowing, in whole or in
part, upon giving written or fax notice (or telephone notice promptly confirmed
by written or fax notice) to the Administrative Agent prior to (i) 1:00 p.m.,
New York City time, two Business Days prior to the date of prepayment, in the
case of Eurodollar Standby Loans, and (ii) before 1:00 p.m., New York City time,
on the Business Day of the date of prepayment, in the case of ABR Loans;
provided that each partial prepayment shall be in an amount which is an integral
multiple of $1,000,000 and not less than (A) $5,000,000 in the case of a
Eurodollar Standby Borrowing and (B) $1,000,000 in the case of an ABR Borrowing
or, if less, the aggregate principal amount of such Standby Borrowing. The
Borrower shall not have the right to prepay any Competitive Borrowing except
pursuant to clause (b) below.

        (b)   In the event and on each occasion that the sum of the Revolving
Credit Exposures of all the Lenders plus the aggregate principal amount of all
Competitive Loans outstanding exceeds, on any day, the Total Commitment
(including as a result of any reduction in the Total Commitment pursuant to
Section 2.12), the Borrower shall, on such day, (i) prepay Standby Borrowings in
an amount equal to the lesser of the aggregate principal amount of the Standby
Borrowings then outstanding and the amount of such excess and (ii) to the extent
the amount of such excess shall exceed the aggregate principal amount of the
Standby Borrowings then outstanding, prepay Competitive Borrowings in an amount
sufficient to eliminate such remaining excess. In the event of a termination of
all of the Commitments, the Borrower shall repay or prepay all the outstanding
Loans on the date of such termination.

        (c)   Each notice of prepayment shall specify the prepayment date and
the principal amount of each Standby Borrowing (or portion thereof) to be
prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Standby Borrowing (or portion thereof) by the amount stated therein on the date
stated therein. All prepayments under this Section shall be subject to
Section 2.17, but shall otherwise be without premium or penalty. All prepayments
under this Section shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

        SECTION 2.15    Reserve Requirements; Change in
Circumstances.    (a) Notwithstanding any other provision herein, if after the
Closing Date any change in applicable law or regulation or in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar Loan or Fixed Rate Loan made by such
Lender or any Fees or other amounts payable hereunder (other than changes in
respect of Taxes imposed on the overall net income of such Lender by the
jurisdiction in which such Lender has its principal or applicable lending office
or by any political subdivision or taxing authority therein), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by
such Lender (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate), or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or any Eurodollar Loan or
Fixed Rate Loan made by such Lender, and the result of any of the foregoing
shall be to increase the direct cost to such Lender of making or maintaining any
Eurodollar Loan or Fixed Rate Loan or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount reasonably deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, no Lender shall be entitled
to request compensation under this paragraph with respect to any Competitive
Loan if it shall have been aware of the change giving rise to such request at
the time of submission of the Competitive Bid pursuant to which such Competitive
Loan shall have been made.

30

--------------------------------------------------------------------------------





        (b)   If any Lender shall have determined that the applicability of any
law, rule, regulation or guideline adopted pursuant to or arising out of the
July 1988 report of the Basle Committee on Banking Regulations and Supervisory
Practices entitled "International Convergence of Capital Measurement and Capital
Standards", or the adoption after the Closing Date of any other law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender's holding company with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender's holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy) by an amount reasonably deemed by such
Lender to be material, then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.

        (c)   Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender's right to demand compensation with respect to such period or any
other period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed.

        SECTION 2.16    Change in Legality.    (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:

          (i)  declare that Eurodollar Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for Eurodollar Competitive Loans and any request by the
Borrower for a Eurodollar Standby Borrowing shall, as to such Lender only, be
deemed a request for an ABR Loan unless such declaration shall be subsequently
withdrawn; and

         (ii)  require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, and (x) all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans and (y) such Lender
shall negotiate with the Borrower, at its request, as to the interest rate which
such ABR Loans shall bear; provided that such Loans shall bear interest as
provided in Section 2.09(b) pending the execution by the Borrower and such
Lender of a written agreement providing for a different interest rate.

        (b)   For purposes of this Section, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan, if lawful, on the last day
of the Interest Period currently applicable to

31

--------------------------------------------------------------------------------



such Eurodollar Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower.

        SECTION 2.17    Indemnity.    The Borrower shall indemnify each Lender
against any loss (other than loss of profits) or expense which such Lender may
sustain or incur as a consequence of (a) any failure by the Borrower to fulfill
on the date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by the Borrower to borrow or to refinance or
continue any Loan hereunder, for any reason other than a default by such Lender,
after irrevocable notice of such borrowing, refinancing or continuation has been
given pursuant to Section 2.03, 2.04, 2.05 or 2.06, (c) any payment, prepayment
or conversion of a Eurodollar Loan or Fixed Rate Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto (including as a
result of the occurrence of any Event of Default) or (d) any default in payment
or prepayment by the Borrower of the principal amount of any Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether by scheduled maturity, acceleration, irrevocable notice of
prepayment or otherwise), including, in each such case, any loss (other than
loss of profits) or reasonable expense sustained or incurred or to be sustained
or incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a Eurodollar Loan or Fixed
Rate Loan. Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, converted or not borrowed
(assumed to be the Adjusted LIBO Rate or, in the case of a Fixed Rate Loan, the
fixed rate of interest applicable thereto) for the period from the date of such
payment, prepayment or failure to borrow to the last day of the Interest Period
for such Loan (or, in the case of a failure to borrow, the Interest Period for
such Loan which would have commenced on the date of such failure) over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid or not
borrowed for such period or Interest Period, as the case may be. This
Section 2.17 shall not apply with respect to Taxes, other than Taxes that
represent losses or damages arising from any non-Tax claim.

        SECTION 2.18    Pro Rata Treatment.    Except as required under
Section 2.13, Section 2.16 or Section 2.24, each Standby Borrowing, each payment
or prepayment of principal of any Standby Borrowing, each payment of interest on
the Standby Loans, each payment of the Commitment Fees, each reduction of the
Commitments and each refinancing of any Borrowing with a Standby Borrowing of
any Type, shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Standby Loans). Each payment of principal of any Competitive
Borrowing shall be allocated pro rata among the Lenders participating in such
Borrowing in accordance with the respective principal amounts of their
outstanding Competitive Loans comprising such Borrowing. Each payment of
interest on any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
amounts of accrued and unpaid interest on their outstanding Competitive Loans
comprising such Borrowing. For purposes of determining the available Commitments
of the Lenders at any time, each outstanding Competitive Borrowing and each
outstanding Swingline Loan shall be deemed to have utilized the Commitments of
the Lenders (including those Lenders which shall not have made Loans as part of
such Competitive Borrowing and those Lenders that shall not have made Swingline
Loans) pro rata in accordance with such respective Commitments, except as set
forth in Section 2.07(a). Each Lender agrees that in computing such Lender's
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender's percentage of such Borrowing to the next
higher or lower whole dollar amount.

        SECTION 2.19    Sharing of Setoffs.    Each Lender agrees that if it
shall, through the exercise of a right of banker's lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim

32

--------------------------------------------------------------------------------



under Section 506 of Title 11 of the United States Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Standby Loan or Loans or participations in Swingline Loans as a
result of which the unpaid principal portion of the Standby Loans or
participations in Swingline Loans of such Lender shall be proportionately less
than the unpaid principal portion of the Standby Loans or participations in
Swingline Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Standby Loans and
participations in Swingline Loans of such other Lender, so that the aggregate
unpaid principal amount of the Standby Loans and participations in the Standby
Loans and participations in Swingline Loans held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Standby Loans
and participations in Swingline Loans then outstanding as the principal amount
of its Standby Loans and Swingline Loans prior to such exercise of banker's
lien, setoff or counterclaim or other event was to the principal amount of all
Standby Loans and participations in Swingline Loans outstanding prior to such
exercise of banker's lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation pursuant to the foregoing
arrangements deemed to have been so purchased may exercise any and all rights of
banker's lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Standby Loan or Swingline Loan directly to the Borrower in the amount of
such participation.

        SECTION 2.20    Payments.    (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts but excluding principal and interest on Swingline Loans, which shall be
paid directly to the Swingline Lender except as provided in Section 2.05(c))
hereunder and under any other Loan Document not later than prior to 1:00 p.m.,
New York City time, on the due date thereof to the Administrative Agent at the
Funding Office, in dollars and in immediately available funds.

        (b)   Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

        SECTION 2.21    Taxes.    (a) Each payment by or on behalf of either
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law, as modified by the
practice then in effect of any Governmental Authority. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. To the extent that such Taxes are
Indemnified Taxes, then the amount payable by or on behalf of the applicable
Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 2.21), the applicable Recipient receives the amount it would have
received had no such withholding been made.

        (b)   The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

33

--------------------------------------------------------------------------------



        (c)   Within 30 days after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent at its address referred to in Section 9.01 the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

        (d)   The Loan Parties shall jointly and severally indemnify each
Recipient for the full amount of any Indemnified Taxes payable by such Recipient
with respect to any Loan Document or any payment by or on behalf of such Loan
Party under any Loan Document (including amounts payable under this
Section 2.21) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly imposed by the
relevant Governmental Authority. The indemnity under this paragraph (d) shall be
paid within 30 days after the date the Recipient delivers to the applicable Loan
Party a certificate stating the amount of Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

        (e)   The Lenders shall severally indemnify the Administrative Agent for
the full amount of any Excluded Taxes payable by the Administrative Agent with
respect to any Loan Document or any payment by or on behalf of either Loan Party
under any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly imposed by
the relevant Governmental Authority, except to the extent that any such amount
or payment is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of the Administrative Agent. The indemnity under this paragraph (e)
shall be paid within 30 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Excluded Taxes so payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so payable absent manifest error.

        (f)    (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to payments under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.21(f)(ii)
and (iii)) shall not be required if in the Lender's judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.21. If any such form or
certification expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certificate if it is legally eligible to do so.

         (ii)  Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies reasonably requested by

34

--------------------------------------------------------------------------------



the Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto (or, in the case of a participation holder, on or
before the date such participation is effective hereunder) and on or before the
date, if any, such Lender changes its applicable lending office by designating a
new lending office, duly completed and executed copies of whichever of the
following is applicable:

        (A)  in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

        (B)  in the case of a Lender (other than a U.S. Person) claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (2) with respect to
all other payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

        (C)  in the case of a Lender (other than a U.S. Person) for whom
payments under any Loan Document constitute income that is effectively connected
with such Lender's conduct of a trade or business in the United States, IRS
Form W-8ECI;

        (D)  in the case of a Lender (other than a U.S. Person) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate to the effect that such
Lender is not (a) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (b) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

        (E)  in the case of a Lender (other than a U.S. Person) that either is
not the beneficial owner of payments made under any Loan Document (including a
participating Lender) or is a partnership (1) an IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (A), (B), (C), (D) and
(F) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide the certificate described in
clause (D)(2) of this paragraph (f)(ii) on behalf of such partners; or

        (F)  any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

        (iii)  If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with

35

--------------------------------------------------------------------------------



such Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 2.21(f)(iii), FATCA
shall include any regulations or official interpretations thereof.

        (g)   If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.21 (including additional amounts paid by
either Loan Party pursuant to this Section 2.21), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.21 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid to such Recipient pursuant to the previous sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will any Recipient be required to pay any amount to
either Loan Party pursuant to this paragraph (g) if such payment would place
such Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph (g) shall
not be construed to require any Recipient to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to
either Loan Party or any other Person.

        (h)   Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.21 shall
survive termination of the Loan Documents and payment of any obligations
thereunder.

        SECTION 2.22    Termination or Assignment of Commitments under Certain
Circumstances.    In the event that (a) any Lender shall become a Defaulting
Lender, (b) any Lender shall have delivered a notice or certificate pursuant to
Section 2.15 or 2.16, (c) the Borrower shall be required to make additional
payments to any Lender under Section 2.21, or (d) a Lender shall become a
Non-Consenting Lender (as defined below), the Borrower shall have the right, at
its own expense, upon notice to such Lender and the Administrative Agent, to
require such Lender to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 9.04) all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an Eligible Assignee which shall assume such
obligations; provided that (i) no such termination or assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority,
(ii) the Borrower or such assignee, as the case may be, shall pay to the
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Loans (other than Competitive Loans) made by it hereunder and all other
amounts accrued for its account or owed to it hereunder (other than any
outstanding Competitive Loans held by it), (iii) if such assignee is not a
Lender, the Administrative Agent shall have given its prior written consent to
such replacement (which consent will not be unreasonably withheld) and the
Borrower or such financial institution shall have paid a processing and
recordation fee of $3,500 to the Administrative Agent, (iv) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.21, such assignment will
result in a reduction of such compensation or payments thereafter and (v) the
Swingline Lender shall have consented in writing to such assignment (which
consent will not be unreasonably withheld). A Lender shall not be required to
make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

36

--------------------------------------------------------------------------------



        In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 9.08 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a "Non-Consenting Lender."

        SECTION 2.23    Lending Offices and Lender Certificates; Survival of
Indemnity.    To the extent reasonably possible, each Lender shall designate an
alternate lending office with respect to its Eurodollar Loans and Fixed Rate
Loans to reduce any liability of the Borrower to such Lender under Section 2.15
or to avoid the unavailability of Eurodollar Loans under Section 2.11 or 2.16,
so long as such designation is not disadvantageous to such Lender. A good faith
certificate of a Lender setting forth a reasonable basis of computation and
allocation of the amount due under Section 2.15 or 2.17 shall be final,
conclusive and binding on the Borrower in the absence of manifest error. The
amount specified in any such certificate shall be payable on demand after
receipt by the Borrower of such certificate. The obligations of the Borrower
under Sections 2.15, 2.17, 2.21 and 9.05 shall survive the payment of all
amounts due under any Loan Document and the termination of this Agreement.

        SECTION 2.24    Defaulting Lenders.    Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

        (a)   Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.07(a);

        (b)   the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.08); provided
that (i) such Defaulting Lender's Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused and the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender's consent;

        (c)   if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

          (i)  all or any part of the Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages but only to the extent that the aggregate
amount of each non-Defaulting Lender's Revolving Credit Exposure does not exceed
its Commitment; and

         (ii)  if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent prepay such Swingline Exposure; and

        (d)   so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders, and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

        If the Swingline Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan unless the Swingline Lender shall

37

--------------------------------------------------------------------------------



have entered into arrangements with the Borrower or such Lender, satisfactory to
the Swingline Lender, to defease any risk to it in respect of such Lender
hereunder.

        In the event that the Administrative Agent, the Borrower and the
Swingline Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender's Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Competitive Loans and
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Standby Loans in accordance with its Pro Rata
Percentage.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants as to itself and the Subsidiaries
(other than the Excluded Subsidiary) to each of the Lenders that:

        SECTION 3.01    Corporate Existence and Standing.    The Borrower and
each Subsidiary is duly organized, validly existing and, where such concept
exists in the relevant jurisdiction of organization, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
where the failure to have such authority would have a Material Adverse Effect.

        SECTION 3.02    Authorization and Validity.    Each Loan Party has the
corporate or other organizational, as applicable, power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder (collectively, the "Transactions"). The
Transactions have been duly authorized by all necessary corporate or other
organizational action, and if required, stockholder or other equity holder
action, as applicable. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which either Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or the
Guarantor, enforceable against the Borrower or the Guarantor in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the enforcement of creditors' rights
generally.

        SECTION 3.03    No Conflict; Governmental Consent.    None of the
Transactions will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any Subsidiary or
(ii) the Borrower's or any Subsidiary's articles or certificate of
incorporation, bylaws or other organizational documents or (iii) the provisions
of any indenture, instrument or agreement to which the Borrower or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict therewith or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the property of the Borrower or
any Subsidiary pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof (other than those which
have been obtained or waived), is required to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

        SECTION 3.04    Compliance with Laws; Environmental and Safety
Matters.    (a) The Borrower and each Subsidiary, to the best knowledge and
belief of the Borrower, has complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective properties, in
each case, except to the extent that the failure to

38

--------------------------------------------------------------------------------



comply therewith could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

        (b)   The Borrower and each Subsidiary has complied in all respects with
all applicable Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control or to employee health or safety, in each
case except to the extent that the failure to comply therewith could not, in the
aggregate or individually, be reasonably expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received notice of any
material failure so to comply which could reasonably be expected to result in a
Material Adverse Effect. The Borrower's and the Subsidiaries' facilities do not
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the Toxic
Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto. The Borrower is aware of no events, conditions or
circumstances involving environmental pollution or contamination or employee
health or safety that could reasonably be expected to result in liability on the
part of the Borrower or any Subsidiary which could reasonably be expected to
result in a Material Adverse Effect.

        SECTION 3.05    Financial Statements.    The Borrower has heretofore
furnished to the Lenders its (i) audited consolidated balance sheet and
statements of income, changes in stockholders' equity and cash flows as of the
end of and for the fiscal year ended December 31, 2009, audited by and
accompanied by the opinion of Deloitte & Touche LLP, an independent registered
public accounting firm and (ii) unaudited consolidated balance sheet and
statements of income, changes in stockholders' equity and cash flows as of and
for the fiscal quarters ended March 31, 2010 and June 30, 2010. The financial
statements referred to in clauses (i) and (ii) of this Section 3.05 were
prepared in accordance with GAAP and present fairly in all material respects the
financial condition and results of operations of the Borrower and the
Consolidated Subsidiaries as of such date and for such period (in the case of
unaudited financial statements, subject to normal year-end audit adjustments and
the absence of footnotes). Such balance sheet and the notes thereto, if any,
disclose all material liabilities, direct or contingent, of the Borrower and the
Consolidated Subsidiaries as of the date thereof.

        SECTION 3.06    No Material Adverse Change.    Except for any Disclosed
Matter, no material adverse change in the business, properties, financial
condition or results of operations of the Borrower and the Consolidated
Subsidiaries has occurred since December 31, 2009. It is understood that
downgrades or negative pronouncements by rating agencies and volatility in the
capital markets generally shall not in and of themselves be considered material
adverse changes, but that the antecedents or consequences thereof may constitute
such changes (except to the extent the same constitute Disclosed Matters).

        SECTION 3.07    Subsidiaries.    Schedule 3.07 contains an accurate list
of all the significant joint ventures and all the Subsidiaries, in each case on
and as of the Closing Date, setting forth their respective jurisdictions of
organization and the percentage of their respective ownership interests held by
the Borrower or other Subsidiaries.

        SECTION 3.08    Litigation.    Except for any Disclosed Matter, there is
no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

39

--------------------------------------------------------------------------------





        SECTION 3.09    Material Agreements.    Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.

        SECTION 3.10    [RESERVED].    

        SECTION 3.11    Investment Company Act.    Neither the Borrower nor any
Subsidiary is an "investment company," required to register as such under the
Investment Company Act of 1940, as amended.

        SECTION 3.12    Use of Proceeds.    The Borrower will use the proceeds
of the Loans only for working capital and other general corporate purposes of
the Borrower and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

        SECTION 3.13    Taxes.    The Borrower and each Subsidiary have filed
all United States Federal Tax returns, in the case of the Borrower and each
Domestic Subsidiary, and all other Tax returns which are required to be filed
and have paid all Taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any such Subsidiary, including all
Federal and state withholding Taxes and all Taxes required to be paid pursuant
to applicable law, except such Taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided or in the case of Tax
returns or Taxes (other than Federal Tax returns and Federal taxes) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrower and the
Consolidated Subsidiaries in respect of any Taxes or other governmental charges
are adequate.

        SECTION 3.14    Accuracy of Information.    Neither the Confidential
Information Memorandum nor any of the other reports, financial statements,
certificates or other written or formally presented information furnished by or
on behalf of the Borrower or the Guarantor to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (in
each case taken as a whole and as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, as to
financial projections, forecasts or estimates, if any, that have been prepared
by the Borrower and made available to the Administrative Agent, any Lender or
any potential Lender, the Borrower only represents and warrants that such
financial projections, forecasts or estimates have been prepared in good faith
based upon assumptions believed by the management of the Borrower to be
reasonable at the time of preparation (it being understood such projections,
forecasts and estimates are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, and that no
assurance can be given that the projections, forecasts or estimates will be
realized and the variations therefrom may be material).

        SECTION 3.15    No Undisclosed Dividend Restrictions.    Except for
restrictions hereunder, and except for restrictions on the payment of dividends
under applicable law, none of the Subsidiaries (other than the Excluded
Subsidiary) is subject to any agreement, amendment or covenant that directly or
indirectly (through the application of financial covenants or otherwise)
restricts the ability of such entity to declare or pay dividends.

40

--------------------------------------------------------------------------------



        SECTION 3.16    No Default.    No Default or Event of Default has
occurred and is continuing.


ARTICLE IV


CONDITIONS


        SECTION 4.01    Conditions Precedent to Effectiveness.    This Agreement
shall become effective on the date on which:

        (a)   The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement shall have been (or shall
be substantially simultaneously) terminated, that all amounts due thereunder
shall have been (or shall be substantially simultaneously) paid in accordance
with its terms and that no Liens exist other than Liens permitted by the terms
of this Agreement or Liens discharged on or prior to the Closing Date pursuant
to a pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.

        (b)   The Administrative Agent (or its counsel) shall have received
either (i) a counterpart of this Agreement and of the LLC Guarantee signed on
behalf of each party thereto (which may include telecopy or e-mail transmissions
of signed signature pages), or (ii) written evidence reasonably satisfactory to
the Agent (which may include telecopy or e-mail transmissions of signed
signature pages) that this Agreement and of the LLC Guarantee have been signed
on behalf of each party thereto.

        (c)   The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been submitted to the Borrower at least one Business Day prior to the Closing
Date.

        (d)   The Administrative Agent shall have received (i) audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Closing Date as to which such financial statements are
available and (ii) unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available.

        (e)   The Administrative Agent shall have received a legal opinion
(addressed to the Administrative Agent and each Lender party hereto on the
Closing Date) from Kirkland & Ellis LLP, counsel to the Borrower, which opinion
shall be reasonably satisfactory to the Administrative Agent. The Administrative
Agent shall have received a legal opinion (addressed to the Administrative Agent
and each Lender party hereto on the Closing Date) from Kelley A. Howes, General
Counsel of the Borrower, or Curt Foust, Assistant General Counsel of the
Borrower, which opinion shall be reasonably satisfactory to the Administrative
Agent.

        (f)    The Administrative Agent shall have received the following
documents and certificates, all in form and substance reasonably satisfactory to
the Administrative Agent:

          (i)  A certificate of the Chief Financial Officer of the Borrower,
dated the Closing Date, certifying (A) compliance with the condition precedent
set forth in paragraph (b) of Section 4.02, and (B) the dollar amount of
Long-Term Assets Under Management as of the close of business on the Business
Day immediately preceding the Closing Date and for the 30 Business Days prior
thereto;

         (ii)  A copy of the certificate or articles of incorporation or
organization or certificates of formation, including all amendments thereto, of
each Loan Party, certified, if applicable, as of a recent date by the Secretary
of State of the state of its organization, and a certificate as to

41

--------------------------------------------------------------------------------



the good standing of each Loan Party as of a recent date, from such Secretary of
State or similar Governmental Authority; and

        (iii)  A certificate of the Secretary or Assistant Secretary of each
Loan Party, dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the Loan Documents to which it is a party and the transactions contemplated
thereby, including, in the case of the Borrower, the Borrowings hereunder,
(C) that the certificate or articles of incorporation or organization of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to subclause (ii)
above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of such Loan Party and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate delivered pursuant to this
subclause (iii).

        SECTION 4.02    All Borrowings.    The obligation of each Lender to make
a Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

        (a)   The Administrative Agent (or in the case of a Swingline Loan, the
Swingline Lender and the Administrative Agent) shall have received a notice of
such Borrowing as required by Section 2.03, 2.04 or 2.05, as applicable.

        (b)   The representations and warranties set forth in Article III hereof
and in each Loan Document shall be true and correct in all material respects on
and as of the date of, and after giving effect to, such Borrowing with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

        (c)   At the time of, and immediately after giving effect to, such
Borrowing, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the sum of the Revolving Credit Exposures of all the Lenders
plus the aggregate amount of all Competitive Loans outstanding at such time
shall not exceed the Total Commitment.

        (d)   The Borrower shall be in compliance with Section 6.07(c) for the
period of three consecutive Business Days ending immediately prior to the date
of such Borrowing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.02. It is understood that this
Section 4.02 shall not apply to a conversion or continuation of any Standby
Borrowing pursuant to Section 2.06.


ARTICLE V


AFFIRMATIVE COVENANTS


        The Borrower covenants and agrees with each Lender that, until the
Commitments have expired or been terminated and the principal of or interest on
each Loan, all Fees or all other expenses or amounts payable under any Loan
Document (other than contingent indemnification and expense reimbursement
obligations for which no claim has been made) shall have been paid in full,
unless the Required Lenders shall otherwise consent in writing:

        SECTION 5.01    Conduct of Business; Maintenance of Ownership of
Subsidiaries and Maintenance of Properties.    (a) The Borrower will, and will
cause each Subsidiary (other than the Excluded Subsidiary) to, carry on and
conduct its business in substantially the same manner and in substantially the
same

42

--------------------------------------------------------------------------------



fields of enterprise as it is presently conducted; provided that no sale,
transfer or disposition of assets (including by means of a merger) permitted, or
other transactions expressly permitted, under Sections 6.03, 6.04 and 6.05 will
be prohibited by this paragraph (a).

        (b)   The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to do all things necessary to remain duly organized,
validly existing and, where such concept exists in the relevant jurisdiction of
organization, in good standing in its jurisdiction of organization and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect or in connection with a
dissolution, merger, or disposition of a Subsidiary permitted under
Section 6.04.

        (c)   The Borrower will at all times own, directly or indirectly, at
least the Minimum Ownership Percentage of the outstanding Equity Interests of
the Guarantor, free and clear of any Liens on such Equity Interests, other than
statutory Liens applicable to Equity Interests or Liens arising by operation of
the organizational documents or other equity rights agreements existing as of
the Closing Date, which documents or agreements, if any, shall be disclosed to
the Lenders. As used herein, "Minimum Ownership Percentage" shall mean 95% of
the outstanding Equity Interests of the Guarantor minus the percentage of such
outstanding Equity Interests represented by Equity Interests of the Guarantor
awarded from time to time to any officers or employees of the Borrower or its
Subsidiaries under compensation plans of the Borrower and its Subsidiaries;
provided, however, that the aggregate amount of such awards of Equity Interests
of the Guarantor shall not total more than 5% of the outstanding Equity
Interests of the Guarantor.

        (d)   The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to do all things necessary, in the Borrower's reasonable
business judgment, to maintain, preserve, protect and keep their properties
material to the conduct of their businesses (taken as a whole) in good repair,
working order and condition, and make all necessary and proper repairs, renewals
and replacements so that their businesses (taken as a whole) carried on in
connection therewith may be properly conducted in all material respects at all
times, except where the failure to do so would not have a Material Adverse
Effect; provided that no sale, transfer or disposition of assets (including by
means of a merger) permitted under Sections 6.03, 6.04 and 6.05 will be
prohibited by this paragraph (d).

        SECTION 5.02    Insurance.    The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, maintain, with Persons that,
to its knowledge, are financially sound and reputable insurance companies,
insurance on all its property in such amounts and covering such risks as is
consistent with sound business practice and customary with companies engaged in
similar lines of business, and the Borrower will furnish to any Lender (through
the Administrative Agent) upon reasonable request full information as to the
insurance carried.

        SECTION 5.03    Compliance with Laws and Payment of Material Obligations
and Taxes.    (a) The Borrower will, and will cause each Subsidiary (other than
the Excluded Subsidiary) to, comply in all material respects with all laws
(including ERISA and the Fair Labor Standards Act, as amended), rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if noncompliance therewith could reasonably be expected to
have a Material Adverse Effect.

        (b)   The Borrower will, and will cause each Subsidiary (other than the
Excluded Subsidiary) to, pay when due its material obligations, including all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside or (ii) where any failure to pay could not reasonably be expected to
have a Material Adverse Effect.

43

--------------------------------------------------------------------------------



        SECTION 5.04    Financial Statements, Reports, etc.    The Borrower will
maintain, for itself and each Subsidiary (other than the Excluded Subsidiary), a
system of accounting established and administered in accordance with GAAP or
IFRS, as applicable, and will furnish to the Administrative Agent and each
Lender (through the Administrative Agent):

        (a)   within 90 days after the end of each of its fiscal years, its
audited consolidated balance sheet and related consolidated statements of
income, changes in stockholders' equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the prior fiscal year, all audited by and accompanied by an unqualified (except
for qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by the Borrower's
independent certified public accountants) audit report certified by an
independent registered public accounting firm of nationally recognized standing
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and the Consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;

        (b)   within 45 days after the end of each of the first three quarters
of each of its fiscal years, its consolidated balance sheet and related
consolidated statements of income, changes in stockholders' equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the prior fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and the
Consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes;

        (c)   together with each delivery of financial statements under
clause (a) or (b) of this Section 5.04, a compliance certificate substantially
in the form of Exhibit C signed by a Financial Officer of the Borrower,
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of the Borrower most recently theretofore delivered
under clause (a) or (b) of this Section 5.04 (or, prior to the first such
delivery, referred to in Section 3.05) and, if any such change has occurred,
specifying the effect of such change on the financial statements (including
those for the prior periods) accompanying such certificate;

        (d)   as soon as possible and in any event within 10 Business Days after
any Responsible Officer of the Borrower knows that (i) any Reportable Event has
occurred with respect to any Plan, (ii) any Withdrawal Liability has been
incurred with respect to any Multiemployer Plan or (iii) the Borrower or any
member of the Controlled Group has received any notice concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization within the meaning of Title IV of
ERISA or in endangered or critical status within the meaning of Section 305 of
ERISA or Section 432 of the Code, a statement, signed by a Financial Officer of
the Borrower, describing such Reportable Event, Withdrawal Liability or notice
and the action which the Borrower proposes to take with respect thereto;

        (e)   promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;

44

--------------------------------------------------------------------------------



        (f)    promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any Consolidated Subsidiary files with the Securities and Exchange
Commission or financial reports material to the interests of the Lenders or to
the ability of the Borrower to perform its obligations under the Loan Documents;

        (g)   within 10 Business Days after the end of each calendar month, a
certificate signed by a Financial Officer of the Borrower certifying as to the
dollar amount of Long-Term Assets Under Management as of the close of business
on each Business Day during such month;

        (h)   upon a reasonable request of the Administrative Agent therefor
(and, in any event, no later than 12:00 noon, New York City time, on the second
Business Day following the day of such request), a certificate signed by a
Financial Officer of the Borrower certifying as to the dollar amount of
Long-Term Assets Under Management as of the close of business on each of the
three consecutive Business Days immediately preceding the date of such request;

        (i)    promptly after Moody's or S&P shall have announced a downgrade of
the rating in effect for the Index Debt, written notice of such change; and

        (j)    such other information (including financial information and any
information required by the Patriot Act or any other "know your customer" or
similar laws or regulations) as the Administrative Agent or any Lender may from
time to time reasonably request.

The financial statements (and the related audit opinions and certifications)
required to be delivered by the Borrower pursuant to clauses (a) and (b) of this
Section 5.04 and the reports and statements required to be delivered by the
Borrower pursuant to clauses (e) and (f) of this Section 5.04 shall be deemed to
have been delivered (i) when reports containing such financial statements (and
the related audit opinions and certifications) or other materials are posted on
the Borrower's website on the internet at http://ir.janus.com (or any successor
page identified in a notice given to the Administrative Agent and the Lenders)
or on the SEC's website on the internet at www.sec.gov and the Borrower has
notified the Administrative Agent (who in turn shall notify the Lenders) that
such reports have been so posted or (ii) when such financial statements, reports
or statements are delivered in accordance with Section 9.17(a).

        SECTION 5.05    Notices of Material Events.    Promptly and in any event
within five Business Days after a Responsible Officer of the Borrower becomes
aware thereof, the Borrower will give notice in writing to the Administrative
Agent and the Lenders of the occurrence of (a) any Default or Event of Default
or (b) any other development, financial or otherwise, which has resulted or
could reasonably be expected to result in a Material Adverse Effect.

        SECTION 5.06    Books and Records; Access to Properties and
Inspections.    The Borrower will, and will cause each Subsidiary (other than
the Excluded Subsidiary) to, keep proper books and account in which full, true
and correct entries are made of all material dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary (other than the Excluded Subsidiary) to, permit the Administrative
Agent and the Lenders to make reasonable inspections during regular business
hours of the properties, corporate books and financial records of the Borrower
or any such Subsidiary, to make reasonable examinations and copies of the books
of accounts and other financial records of the Borrower or any such Subsidiary,
and to discuss the affairs, finances and accounts of the Borrower or any such
Subsidiary with, and to be advised as to the same by, its respective officers at
such reasonable times and intervals as the Lenders may designate; provided that
(a) any inspection by any Lender shall be at such Lender's own expense,
(b) unless a Default or Event of Default shall have occurred and be continuing,
there shall be no more than two such inspections during any fiscal year and
(c) the Lenders shall coordinate the timing of their inspections through the
Administrative Agent and provide reasonable written notice thereof.

45

--------------------------------------------------------------------------------





        SECTION 5.07    Use of Proceeds.    The Borrower will use the proceeds
of the Loans solely for the purposes set forth in Section 3.12.

        SECTION 5.08    Existing JCIL Share Charge.    The Borrower shall make
commercially reasonable efforts to cause the release of the Existing JCIL Share
Charge to be registered within three Business Days from the Closing Date.


ARTICLE VI


NEGATIVE COVENANTS


        The Borrower covenants and agrees with each Lender that, until the
Commitments have expired or been terminated and the principal of or interest on
each Loan, all Fees or all other expenses or amounts payable under any Loan
Document (other than contingent indemnification and expense reimbursement
obligations for which no claim has been made) shall have been paid in full,
unless the Required Lenders shall otherwise consent in writing:

        SECTION 6.01    Indebtedness of Subsidiaries.    The Borrower will not
permit any Subsidiary (other than the Excluded Subsidiary) to incur, create or
suffer to exist any Indebtedness, except:

        (a)   Indebtedness incurred to finance the acquisition, repair or
improvement of any fixed or capital assets, including Capitalized Lease
Obligations (and any Replacement Indebtedness in respect thereof); provided that
(i) the principal amount of such Indebtedness shall not exceed the purchase
price of such assets or the cost of such repair or improvement, (ii) such
Indebtedness (and any Replacement Indebtedness in respect thereof) shall not be
secured by any Lien on any assets other than the assets so acquired, repaired or
improved and (iii) the aggregate principal amount of such Indebtedness and such
Replacement Indebtedness, when taken together with the aggregate principal
amount of any Indebtedness incurred under clause (j) of this Section 6.01, shall
not exceed $40,000,000 at any time outstanding;

        (b)   Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary; provided that (i) any such Indebtedness owing by the Guarantor shall
be at least pari passu to the Obligations, and (ii) any such Indebtedness of any
Subsidiary other than the Guarantor shall be incurred in compliance with
Section 6.09(b);

        (c)   Indebtedness created under the Loan Documents;

        (d)   Attributable Debt in connection with any Sale-Leaseback
Transaction permitted pursuant to Section 6.03;

        (e)   Indebtedness of a Person existing at the time such Person becomes
a Subsidiary and any Replacement Indebtedness in respect thereof; provided that
such Indebtedness was not created in contemplation of or in connection with such
Person becoming a Subsidiary;

        (f)    Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 and any Replacement Indebtedness in respect thereof;

        (g)   Guarantees of Indebtedness permitted under clauses (a) through
(d) of this Section 6.01; provided that such Guarantees comply with
Section 6.09;

        (h)   Indebtedness owed in respect of netting services, overdraft
protections and similar arrangements, in each case incurred in the ordinary
course of business in connection with treasury, depository or cash management
services or in connection with any automated clearing house transfers of funds;

        (i)    Indebtedness incurred in the ordinary course of business and
arising from agreements or arrangements providing for workers' compensation
claims, self-insurance obligations, performance,

46

--------------------------------------------------------------------------------



bid, surety, stay and appeal bonds and other similar types of performance and
completion guarantees or as an account party in respect of letters of credit;
and

        (j)    other Indebtedness of any Subsidiary; provided that the aggregate
principal amount of all Indebtedness incurred under this clause (j), when taken
together with the aggregate principal amount of all Indebtedness incurred under
clause (a) of this Section 6.01, shall not exceed $40,000,000 at any time
outstanding.

        SECTION 6.02    Liens.    The Borrower will not, and will not permit any
Subsidiary (other than the Excluded Subsidiary) to, create, incur or suffer to
exist any Lien in or on its property (now or hereafter acquired), or on any
income or revenues or rights in respect of any thereof, except:

        (a)   Liens for Taxes on its property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings or are immaterial in amount;

        (b)   Liens imposed by law, such as carriers', warehousemen's,
materialmen's, repairmen's, landlords' and mechanics' liens and other similar
liens arising in the ordinary course of business that secure payment of
obligations (other than Indebtedness) that are not more than 60 days past due or
that are being contested in good faith by appropriate proceedings;

        (c)   Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

        (d)   Liens arising out of deposits to secure leases, trade contracts,
statutory obligations, appeal bonds, performance bonds and other obligations of
like nature, in each case arising in the ordinary course of business;

        (e)   utility easements, rights-of-way, restrictions, zoning ordinances,
building restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and that do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
the Subsidiaries;

        (f)    Liens existing on the Closing Date and described in
Schedule 6.02, and Liens extending or replacing such Liens; provided that such
Liens (including any such extension or replacement Liens) (i) secure only those
obligations that they secured on the Closing Date and Replacement Indebtedness
in respect thereof and (ii) extend only to the assets that they encumbered on
the Closing Date (or that would have been required to be so secured pursuant to
the terms thereof) (other than a substitution of like assets);

        (g)   Liens on fixed or capital assets securing Indebtedness permitted
under Section 6.01(a) incurred to finance the acquisition, repair or improvement
of such assets (and any Replacement Indebtedness in respect thereof); provided
that such Liens extend only to such assets;

        (h)   Liens deemed to exist in connection with Permitted B Share
Transactions; provided that such Liens extend only to B Share Fees and not to
any other assets of the Borrower and the Subsidiaries;

        (i)    Environmental Liens securing clean-up costs or fines, not in
excess of $25,000,000 in aggregate principal amount, excluding Environmental
Liens that are being contested in good faith by appropriate proceedings and the
enforcement of which is stayed;

        (j)    banker's liens, rights of setoff or similar rights and remedies
as to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and

47

--------------------------------------------------------------------------------



are not subject to restrictions on access by the Borrower or any Subsidiary in
excess of those required by applicable banking regulations;

        (k)   judgment Liens in respect of judgments that have not resulted in
an Event of Default under clause (j) of Article VII;

        (l)    any Lien existing on any property before the acquisition thereof
or existing on any property of any Person that becomes a Subsidiary after the
Closing Date before the time such Person becomes a Subsidiary, and Liens
extending or replacing such Liens; provided that (i) no such Lien is created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) no such Lien shall apply to any other
property and (iii) no such Lien shall secure obligations other than the
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and Replacement Indebtedness in
respect thereof;

        (m)  Liens on the Excluded Securities and the Excluded Securities
Accounts; provided that (i) such Liens secure only obligations of the Borrower
and the Subsidiaries in respect of the Specified Hedging Agreements and
(ii) such Liens extend only to the Excluded Securities and the Excluded
Securities Accounts;

        (n)   Liens in respect of Excess Margin Stock;

        (o)   other Liens securing Indebtedness or other obligations in an
aggregate principal amount that, when taken together with the aggregate amount
of all Attributable Debt in connection with Sale and Leaseback Transactions
permitted under Section 6.03, does not exceed $20,000,000 at any time
outstanding;

        (p)   Liens granted on cash or cash equivalents to defease Indebtedness
of the Borrower or any of its Subsidiaries, provided that at the time each such
Lien is granted, no Loans shall be outstanding;

        (r)   utility and similar deposits made by the Borrower or its
Subsidiaries in the ordinary course of business (consistent with past practices
of such Borrower or Subsidiary);

        (s)   temporary good faith deposits made in connection with Investments
permitted hereunder;

        (t)    temporary Liens in connection with sales, transfers, leases,
assignments or other conveyances or dispositions of securities permitted under
Section 6.04, including (x) Liens on securities granted or deemed to arise in
connection with and as a result of the execution, delivery or performance of
contracts to sell such securities if such sale is otherwise permitted hereunder,
or is required by such contracts to be permitted hereunder, and (y) rights of
first refusal, options or other contractual rights or obligations to sell,
assign or otherwise dispose of any securities or interest therein, which rights
of first refusal, option or contractual rights are granted in connection with a
sale, transfer or other disposition of securities permitted hereunder;

        (u)   licenses, leases or subleases granted to third parties not
interfering in any material respect with the business of any Subsidiary or the
Borrower; and

        (q)   Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or Capital Leases permitted under this
Agreement.

        SECTION 6.03    Sale and Lease-Back Transactions.    The Borrower will
not, and will not permit any Subsidiary (other than the Excluded Subsidiary) to,
enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a "Sale and
Leaseback Transaction"); provided that the Borrower or

48

--------------------------------------------------------------------------------



any Subsidiary may enter into any Sale and Leaseback Transaction if (a) at the
time of such transaction no Default or Event of Default shall have occurred and
be continuing, (b) the proceeds from the sale of the subject property shall be
at least equal to its fair market value on the date of such sale and (c) the
aggregate amount of all Attributable Debt in connection with all Sale and
Leaseback Transactions of the Borrower and the Subsidiaries, when taken together
with the aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.02(o), does not exceed $20,000,000 at
any time outstanding.

        SECTION 6.04    Mergers, Consolidations and Transfers of Assets.    The
Borrower will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of any of its assets (whether now owned or hereafter
acquired), including any Equity Interests in any Subsidiary, and will not permit
any wholly-owned Subsidiary to issue any additional Equity Interests in such
Subsidiary (other than to the Borrower or any other Subsidiary); provided that:

        (a)   the Borrower and any Subsidiary may sell or license assets
(including intellectual property) in the ordinary course of business;

        (b)   the Borrower may sell or transfer assets in connection with
Permitted B Share True Sale Transactions;

        (c)   if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

          (i)  any wholly owned Domestic Subsidiary may merge into, consolidate
with or liquidate into (or otherwise) the Borrower in a transaction in which the
Borrower is the surviving corporation;

         (ii)  any Subsidiary ("Affected Subsidiary") may merge into,
consolidate with or liquidate into (or otherwise) any other Subsidiary (other
than the Excluded Subsidiary) in a transaction in which (x) no Person other than
(A) the Borrower, (B) the Guarantor or (C) the parent of the Affected Subsidiary
which parent is a Subsidiary of the Borrower receives any consideration, (y) if
either of the Affected Subsidiary and such other Subsidiary is the Guarantor,
the surviving Subsidiary is the Guarantor or (z) if either of the Affected
Subsidiary and such other Subsidiary is a wholly owned Subsidiary, the surviving
or resulting Subsidiary is a wholly-owned Subsidiary;

        (iii)  the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of assets (other than (A) Equity Interests in
INTECH or Perkins or (B) securities of Stanfield Victoria Funding LLC (currently
known as VFNC Trust)) the Net Proceeds of which do not exceed, when taken
together with the Net Proceeds of all other assets sold, transferred, leased,
licensed or otherwise disposed of on or after the Closing Date pursuant to this
clause (iii), $100,000,000 in the aggregate; and

        (iv)  the Borrower and the Subsidiaries may sell, transfer, lease,
license or otherwise dispose of (A) Equity Interests in, or assets of, INTECH or
Perkins and (B) securities of Stanfield Victoria Funding LLC (currently known as
VFNC Trust);

        (d)   the Borrower and the Subsidiaries may consummate any Sale and
Leaseback Transaction permitted under Section 6.03;

        (e)   the Borrower and the Subsidiaries may make any sale, transfer,
lease or other disposition to the Borrower or any Subsidiary; provided that any
such sale, transfer, lease or other disposition involving a Subsidiary that is
not the Guarantor shall be made in compliance with Sections 6.05 and 6.09;

49

--------------------------------------------------------------------------------



        (f)    dispositions of non-core assets acquired in connection with
permitted Investments;

        (g)   dispositions of cash and Permitted Investments in the ordinary
course of business;

        (h)   the sale, lease, assignment, transfer or disposal of Investments
in joint ventures required by, or made pursuant to buy/sell arrangements set
forth in joint venture arrangements and similar binding arrangements; and

        (i)    the Borrower and the Subsidiaries may make any sales of Excess
Margin Stock.

        SECTION 6.05    Transactions with Affiliates.    The Borrower will not,
and will not permit any Subsidiary (other than the Excluded Subsidiary) to, sell
or transfer any assets to, or purchase or acquire any assets from, or otherwise
engage in any other transactions (other than any equity issuance or Restricted
Payment) with, any of its Affiliates (other than the Borrower or any Subsidiary
(other than the Excluded Subsidiary)), except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions which, taken as a whole, are not less favorable to the
Borrower or such Subsidiary than would prevail in an arm's-length transaction
with unrelated third parties.

        SECTION 6.06    Restrictive Agreements.    The Borrower will not, and
will not permit any Subsidiary (other than the Excluded Subsidiary) to, enter
into, incur or permit to exist any agreement or other arrangement that, directly
or indirectly (through the application of financial covenants or otherwise),
prohibits or restricts the ability of any Subsidiary (other than the Excluded
Subsidiary) to declare and pay dividends or other distributions with respect to
its Equity Interests or to make or repay any loans or advances to the Borrower
or to Guarantee Indebtedness of the Borrower; provided that the foregoing shall
not apply to prohibitions or restrictions (i) imposed by applicable law or any
Loan Document, (ii) contained in agreements relating to secured Indebtedness or
Hedging Agreements permitted hereunder, if such prohibitions or restrictions
apply only to (A) assets other than cash securing such Indebtedness or Hedging
Agreements or (B) cash in an amount not greater than a customary
overcollateralization of the principal amount of such Indebtedness that has been
deposited in a collateral or similar account to cash collateralize such
Indebtedness or Hedging Agreements, (iii) contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, if such prohibitions or
restrictions apply only to the Subsidiary, or the business unit, division,
product line or line of business, that is to be sold and such sale is permitted
hereunder, (iv) contained in any leases, subleases or licenses, sublicense or
serve contracts restricting the assignment thereof, (v) contained in any
agreement in effect on the Closing Date as any such agreement is in effect on
such date, (vi) provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business restricting the
transfer of related joint venture interests, (vii) in connection with the
Indebtedness permitted to be incurred by this Agreement so long as such
prohibitions or restrictions are no more restrictive than this Agreement or
(viii) contained in any agreement in effect at the time a Person became a
Subsidiary or assets are first acquired pursuant to a permitted Investment.

        SECTION 6.07    Certain Financial Covenants.    The Borrower will not:

        (a)   permit the Leverage Ratio on any date to exceed 4.00:1.00;

        (b)   permit the Interest Coverage Ratio to be less than 3.50:1.00 for
any period of four fiscal quarters ending after the Closing Date; and

        (c)   permit Long-Term Assets Under Management to be less than or equal
to the Minimum AUM, on average, for any consecutive three-Business Day period.

        SECTION 6.08    Margin Stock.    The Borrower will not, and will not
permit any Subsidiary (other than the Excluded Subsidiary) to, purchase or
otherwise acquire Margin Stock if, after giving effect to

50

--------------------------------------------------------------------------------



any such purchase or acquisition, Margin Stock owned by the Borrower and the
Subsidiaries would represent more than 25% of the assets of the Borrower and the
Subsidiaries on a consolidated basis (valued in accordance with Regulation U);
provided that, subject to Section 6.10, the Borrower may repurchase its capital
stock pursuant to any stock buyback program approved by the Borrower's Board of
Directors. For purposes of this Section 6.08, on any date of determination,
Margin Stock and the total assets of the Borrower and the Subsidiaries will be
valued in a manner determined by the Borrower in good faith and consistent with
the requirements of Regulation U.

        SECTION 6.09    Investments, Loans, Advances and Guarantees.    The
Borrower will not, and will not permit any Subsidiary (other than the Excluded
Subsidiary) to, purchase, hold, acquire (including pursuant to any merger or
consolidation with any Person that was not a Subsidiary prior thereto), make or
otherwise permit to exist any Investment in or, in the case of clause (b) below,
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of:

        (a)   so long as the Borrower shall own any Equity Interests in Capital
Group Partners, Capital Group Partners or any of its subsidiaries, except that
the Borrower may (i) make regularly scheduled payments of interest and principal
in respect of any Indebtedness of the Borrower that shall have been purchased or
otherwise acquired by Capital Group Partners from third parties prior to the
Closing Date and (ii) make Investments in Capital Group Partners in an aggregate
principal amount not to exceed $5,000,000 during any fiscal year; or

        (b)   any other Person, except:

          (i)  Permitted Investments;

         (ii)  Investments in the Borrower or any Subsidiary (other than the
Excluded Subsidiary); provided that (A) after the Closing Date, no Subsidiary
shall acquire any Equity Interest in the Borrower, (B) such Subsidiary is a
Subsidiary prior to the making of such Investments and (C) the aggregate amount
of such Investments by Loan Parties in Subsidiaries other than the Guarantor
(excluding all such Investments existing on the Closing Date and set forth on
Schedule 6.09) shall not exceed $30,000,000 at any time outstanding; provided
further that (x) no Investment in any Subsidiary other than the Guarantor may be
made in reliance on this clause (ii) at any time that an Event of Default shall
have occurred and be continuing and (y) notwithstanding the foregoing, the
Borrower and the Subsidiaries shall be permitted to make accounting balance
reconciliations through capital contributions, dividends and loan forgiveness,
in each case in the ordinary course of business and consistent with current cash
management practices;

        (iii)  Investments in seed financing for early-stage funds in an
aggregate amount not to exceed $250,000,000 (on a cost basis and not including
any amount of investments or co-investments from third parties in the Borrower
or its Subsidiaries' seed capital program) at any time outstanding;

        (iv)  Investments made with the Net Proceeds from the issuance, after
the Closing Date, of common or preferred stock in the Borrower;

         (v)  Investments made as a result of the receipt of noncash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.04;

        (vi)  Investments in the form of (A) the Specified Hedging Agreements;
(B) Hedging Agreements entered into to (x) hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than in respect of Equity
Interests in or Indebtedness of the Borrower or any Subsidiary) or
(y) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary;

51

--------------------------------------------------------------------------------



(C) any call/put spread Hedging Agreement entered into in connection with
convertible Indebtedness of the Borrower; and (D) Hedging Agreements entered
into in connection with the granting by the Borrower of long-term incentive
awards under its "Mutual Fund Share Investment Plan", provided that such Hedging
Agreements are entered into in a manner consistent with past practices;

       (vii)  compensation, travel, lodging, business expenses, attorney's
expenses arising from indemnification and litigation obligations and similar
advances to directors and employees of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

      (viii)  the purchase or other acquisition by the Borrower or any
Subsidiary of Equity Interests in, or all or substantially all the assets of,
any Person; provided that the aggregate consideration paid therefor, together
with the aggregate consideration paid for any other such purchase or acquisition
consummated after the Closing Date in reliance on this clause (viii) (including,
in each case, Indebtedness assumed in connection therewith) shall not exceed
$50,000,000;

        (ix)  (A) purchases of Equity Interests in INTECH and/or Perkins, in
each case in amounts and at prices required pursuant to (x) operating agreements
or similar governing documents of INTECH or Perkins, as the case may be, in each
case as such requirements are in effect on the Closing Date, (y) employment
agreements with officers of INTECH or Perkins, as the case may be, and (z) any
share liquidity or withholding program for employees or officers of INTECH or
Perkins, as the case may be, and (B) other purchases of Equity Interests in
INTECH and/or Perkins so long as, immediately prior to and after giving effect
thereto, no Default shall have occurred and be continuing;

         (x)  Investments in Janus Capital International Limited made for the
sole purpose of enabling Janus Capital International Limited to meet the minimum
capital maintenance requirements applicable to Janus Capital International
Limited under the rules and regulations of the FSA (and maintain regulatory
capital in excess thereof in an amount not to exceed 50% of such minimum
regulatory capital);

        (xi)  Investments of customer cash and customer securities;

       (xii)  trade receivables and prepaid expenses, in each case arising in
the ordinary course of business;

      (xiii)  Investments for which the sole consideration provided is Equity
Interests of the Borrower;

      (xiv)  Investments in securities received pursuant to any plan of
reorganization, restructuring, workout or similar arrangement or upon the
compromise of any debt created in the ordinary course of business owing to the
Borrower or a Subsidiary, whether through litigation, arbitration or otherwise;
and

       (xv)  Investments existing on the Closing Date and set forth on
Schedule 6.09.

52

--------------------------------------------------------------------------------







        SECTION 6.10    Restricted Payments; Certain Payments of
Indebtedness.    (a) The Borrower will not, and will not permit any Subsidiary
(other than the Excluded Subsidiary) to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

          (i)  so long as no Default shall have occurred and be continuing or
would result therefrom, the Borrower may declare and pay dividends or make other
distributions (A) with respect to its common stock (x) in an amount not
exceeding $0.04 per share during any fiscal year (subject to appropriate
adjustment for stock splits, stock dividends, share combinations and similar
transactions) or (y) payable in additional Equity Interests (other than
Disqualified Stock) or (B) with respect to its preferred Equity Interests
payable in cash or in additional Equity Interests (other than Disqualified
Stock);

         (ii)  any Subsidiary may declare and pay dividends or make other
Restricted Payments with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, ratably to the holders of such
Equity Interests;

        (iii)  in addition to the transactions permitted under
Section 6.09(b)(vii) and so long as no Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower and the Subsidiaries may
make (A) Restricted Payments to current or former directors, officers, employees
or consultants of the Borrower and the Subsidiaries pursuant to and in
accordance with long term incentive plans, stock option plans or other benefit
plans or agreements of the Borrower or any Subsidiary (the "Company Plans"),
including in connection with the death or disability of any such person;
provided that the aggregate amount of such Restricted Payments made in the form
of cash since the Closing Date in reliance on this clause (iii) shall not exceed
$25,000,000; or (B) Restricted Payments in the form of an exchange of
outstanding stock options for new stock options pursuant to and in accordance
with the Company Plans;

        (iv)  the Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;

         (v)  the Borrower and the Subsidiaries may make accounting balance
reconciliations among themselves through capital contributions, dividends and
loan forgiveness, in each case in the ordinary course of business and consistent
with current cash management practices;

        (vi)  so long as, after giving effect to each such purchase, redemption,
retirement, acquisition, cancelation or termination, the Leverage Ratio
(determined as of the end of the fiscal quarter of the Borrower most recently
then ended prior to the date of the consummation thereof and for which financial
statements shall have been delivered pursuant to Section 5.04(a) or 5.04(b), but
giving effect on a pro forma basis to any Indebtedness incurred in connection
with such purchase, redemption, retirement, acquisition, cancelation or
termination) shall not exceed 3.00:1.00, the Borrower or any Subsidiary, as the
case may be, may make Restricted Payments on account of any purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in INTECH and/or Perkins, in each case in amounts and at prices
required pursuant to (A) operating agreements or similar governing documents of
INTECH or Perkins, as the case may be, in each case as such requirements are in
effect on the Closing Date, (B) employment agreements with officers of INTECH or
Perkins, as the case may be, and (C) any share liquidity or withholding program
for employees or officers of INTECH or Perkins, as the case may be; and

53

--------------------------------------------------------------------------------



       (vii)  the Borrower or any Subsidiary may make any Restricted Payments;
provided that at the time each such Restricted Payment is made, (A) no Event of
Default shall have occurred and be continuing, or would result therefrom and
(B) immediately prior to, and after giving effect to, each such Restricted
Payment, no Loans shall be outstanding.

        (b)   The Borrower will not, and will not permit any Subsidiary (other
than the Excluded Subsidiary) to, pay or make or agree to pay or make, directly
or indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Indebtedness, except:

          (i)  payments of or in respect of Indebtedness created under the Loan
Documents;

         (ii)  payments of regularly scheduled interest and fees and regularly
scheduled or other mandatory principal payments, in each case as and when due in
respect of any Indebtedness;

        (iii)  the refinancing or replacement of Indebtedness with Replacement
Indebtedness to the extent permitted by Section 6.01;

        (iv)  payments of Indebtedness that becomes due as a result of the
voluntary sale or transfer of assets in transactions permitted hereunder;

        (iv)  payments of Indebtedness of the Borrower to any of the
Subsidiaries, and payments of Indebtedness owed by the Subsidiaries to the
Borrower or any other Subsidiaries;

         (v)  payments of, or in respect of, Indebtedness made with Equity
Interests (other than Disqualified Stock);

        (vi)  payments of Indebtedness made with the Net Proceeds from the
issuance, after the Closing Date, of common or preferred stock in the Borrower;
and

       (vii)  other payments of any Indebtedness; provided that (A) at the time
each such payment is made (or irrevocable notice in respect of such payment is
given) no Event of Default shall have occurred and be continuing, or would
result therefrom and (B) immediately prior to, and after giving effect to each
such payment, no Loans shall be outstanding.

        SECTION 6.11    Limitations on Conduct of Business.    Without limiting
Section 5.01(a), the Borrower will not permit any Subsidiary (other than the
Excluded Subsidiary) existing on the Closing Date (other than the Guarantor and
the Excluded Subsidiary) to engage in any business or line of business or
conduct any business activities materially different from the business, line of
business or business activities conducted by such Subsidiary on the Closing
Date.

        SECTION 6.12    Concerning Janus Capital International
Limited.    (a) In the event that the aggregate amount of the regulatory capital
of Janus Capital International Limited as of the end of any quarter, determined
under the rules and regulations of the FSA, exceeds an amount equal to 150% of
the minimum amount of the regulatory capital required to be maintained by Janus
Capital International Limited as of the end of such quarter pursuant to such
rules and regulations, the Borrower will cause Janus Capital International
Limited to make, within 60 days following the end of such quarter and to the
extent the making thereof is not prohibited by applicable law or regulation, a
dividend, distribution or other Restricted Payment in cash to Janus
International Holding LLC in an amount approximately equal to the amount of such
excess, but only to the extent that such excess is at least equal to $5,000,000
(or its equivalent in pounds sterling).

        (b)   Notwithstanding anything to the contrary in Section 6.04 or
6.09(b), at all times on and after the Closing Date the Borrower shall cause
Janus Capital International Limited to be a wholly-owned subsidiary of Janus
International Holding LLC.

54

--------------------------------------------------------------------------------




ARTICLE VII


EVENTS OF DEFAULT


        In case of the occurrence of any of the following events ("Events of
Default"):

        (a)   any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary (other than Excluded Subsidiary) to the
Lenders or the Administrative Agent, or any report, certificate or other written
information furnished by the Borrower or any Subsidiary to the Lenders or the
Administrative Agent, in each case under or in connection with any Loan
Document, shall be incorrect in any material respect on the date as of which
made or furnished;

        (b)   nonpayment by the Borrower of principal of any Loan when due;

        (c)   nonpayment by the Borrower of interest upon any Loan or of any Fee
or other Obligations (other than an amount referred to in clause (b) above)
under any of the Loan Documents within five Business Days after the same becomes
due;

        (d)   the breach by the Borrower of any of the terms or provisions of
Article VI; provided that, solely in the case of Section 6.07(c), such breach
shall continue unremedied for a period of 10 days;

        (e)   the breach by the Borrower or the Guarantor (other than a breach
which constitutes an Event of Default under clause (a), (b), (c) or (d) above)
of any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within 30 days after written notice from the
Administrative Agent or any Lender;

        (f)    the failure of the Borrower or any Subsidiary (other than the
Excluded Subsidiary) to pay any Material Indebtedness (after giving effect to
any cure periods, as applicable); or the occurrence of any default or any change
in control or similar event that under the terms of any agreement or instrument
governing any Material Indebtedness shall cause, or permit the holder or holders
of such Indebtedness or a trustee or other representative acting on their behalf
or, in the case of any Hedging Agreement, the applicable counterparty, to cause,
such Material Indebtedness to become due prior to its stated maturity, or to
require the prepayment, redemption, repurchase or defeasance thereof prior to
its stated maturity or, in the case of any Hedging Agreement, to cause the early
termination thereof; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the assets securing such Indebtedness;

        (g)   the Borrower or any Subsidiary (other than the Excluded
Subsidiary) shall (i) have an order for relief entered with respect to it under
the Federal Bankruptcy Code, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for, seek, consent to or acquiesce in the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its property, (v) institute any
proceeding seeking an order for relief under the Federal Bankruptcy Code or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (g) or (vii) fail to contest in good faith any
appointment or proceeding described in the following clause (h);

        (h)   without the application, approval or consent of the Borrower or
any Subsidiary (other than the Excluded Subsidiary), a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any Subsidiary or any substantial part of its property, or a

55

--------------------------------------------------------------------------------



proceeding described in subclause (v) of the preceding clause (g) shall be
instituted against the Borrower or any Subsidiary and such appointment shall
continue undischarged or such proceeding shall continue undismissed or unstayed,
in each case, for a period of 60 consecutive days;

        (i)    the Borrower or any Subsidiary shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $25,000,000 (or its equivalent in any other currency) that is not
stayed on appeal or otherwise being appropriately contested in good faith;
provided that any such judgment or order shall not give rise to an Event of
Default under this clause (i) if and so long as (i) the amount of such judgment
or order which remains unsatisfied is covered by a valid and binding policy of
insurance between the Borrower or such Subsidiary and a financially responsible
insurer covering full payment of such unsatisfied amount and (ii) such insurer
has not denied coverage of the amount of such judgment or order;

        (j)    the Unfunded Liabilities of all Plans shall exceed in the
aggregate $25,000,000, or any Reportable Event shall occur in connection with
any Plan that could reasonably be expected to result in liability of the
Borrower or any member of the Controlled Group in an aggregate amount exceeding
$25,0000,000 or any Withdrawal Liability in excess of $25,000,000 shall be
incurred with respect to any Multiemployer Plan or the Borrower or any member of
the Controlled Group has received any notice concerning the imposition of
Withdrawal Liability in excess of $25,000,000 or a determination that a
Multiemployer Plan with respect to which the potential Withdrawal Liability of
the Borrower or any member of the Controlled Group would exceed $25,000,000 is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA or Section 432 of the Code;

        (k)   a Change in Control shall have occurred;

        (l)    any Loan Document shall cease at any time to be valid,
enforceable or in full force and effect, except in accordance with the terms
thereof, or the Borrower or any Subsidiary shall so assert in writing;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to the
Borrower described in clause (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.


ARTICLE VIII


THE AGENT


        Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement to serve as administrative
agent under the Loan Documents, and authorizes

56

--------------------------------------------------------------------------------



the Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

        The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence, bad
faith or wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

        The Administrative Agent shall be entitled to rely, and shall not incur
any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Financial Officer of such Person).
The Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (including, if applicable, a Financial Officer
or a Responsible Officer of such Person). The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
determination made or action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

57

--------------------------------------------------------------------------------





        The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, after consultation
with the Borrower, and in the absence of a continuing Event of Default, subject
to the Borrower's consent (not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank, which, in the absence of a continuing Event of
Default, shall be subject to the Borrower's consent (not to be unreasonably
withheld). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After the
Administrative Agent's resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.05 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

        Each Lender, by delivering its signature page to this Agreement or
delivering its signature page to an Assignment and Assumption pursuant to which
it shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date.

        Each Lender agrees (a) to reimburse the Administrative Agent, on demand,
in the amount of its pro rata share (based on its Commitment hereunder or, if
the Total Commitment shall be terminated, the percentage it holds of the
aggregate outstanding principal amount of the Loans and participations in
Swingline Loans) of any expenses incurred for the benefit of the Lenders by the
Administrative Agent, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, which shall not
have been reimbursed by the Borrower and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount of
such pro rata share, from and against any and all claims for liabilities, Taxes,
obligations, losses,

58

--------------------------------------------------------------------------------



damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against it in its capacity as the Administrative Agent or any of them
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the Borrower; provided that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for any portion of such claim
for liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements to the extent that such claim is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of the
Administrative Agent or any of its Related Parties. The obligations of the
Lenders under this Article VIII shall survive the payment of all amounts due
under any Loan Document and the termination of this Agreement.

        Notwithstanding anything herein to the contrary, no Person named on the
cover page of this Agreement as an Arranger shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder.


ARTICLE IX

MISCELLANEOUS


        SECTION 9.01    Notices.    Except as otherwise specifically provided
for in this Agreement (including, without limitation, in Sections 5.04 and
9.17), notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed or sent by
facsimile transmission or electronic transmission as follows:

        (a)   if to the Borrower, to it at 151 Detroit Street, Denver, CO 80206,
Attention of Chief Financial Officer (Fax No. (303) 336-4020); with a copy to
General Counsel (Fax No. (303) 639-6662);

        (b)   if to the Administrative Agent or the Swingline Lender, to it at
JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, TX 77002,
Attn: Maria A. Saez or Shanida Littlejohn (Fax No. (713) 374-4312) (Email
Address: maria.a.saez@jpmchase.com or shanida.x.littlejohn@jpmchase.com); and

        (c)   if to a Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic transmission, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section; provided that, unless otherwise specifically
provided in Article II, all notices given under Article II shall be delivered by
hand or overnight courier service or sent by facsimile.

        SECTION 9.02    Survival of Agreement.    All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by or on behalf of the
Administrative Agent or the Lenders, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or

59

--------------------------------------------------------------------------------



any Fee or any other amount payable under this Agreement or any other Loan
Document (other than contingent indemnification and expense reimbursement
obligations for which no claim has been made) is outstanding and unpaid and so
long as the Commitments have not been terminated.

        SECTION 9.03    Effectiveness.    This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies thereof which, when
taken together, bear the signatures of all the initial Lenders providing the
Total Commitment. Delivery of an executed signature page of any Loan Document by
facsimile transmission or electronic transmission (PDF) shall be effective as
delivery of a manually executed counterpart thereof.

        SECTION 9.04    Successors and Assigns.    (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants (to the extent
provided in paragraph (e) of this Section 9.04), the Arrangers and the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)   Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Standby Loans at the time owing to it);
provided, however, that (i) each such assignment shall be to an Eligible
Assignee, (ii) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender's rights and obligations under this
Agreement, (iii) except in the case of an assignment of the entire remaining
amount of the Commitment or Loans (subject to, in the case of Competitive Loans,
the final sentence of this paragraph) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 and shall be an
integral multiple of $1,000,000, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption and
the Lenders party to such Assignment and Assumption shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (except that no
recordation fee shall be required if the assignee is an Affiliate of the
assignor), (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and (vi) without the prior
written consent of the Administrative Agent and, in the absence of a continuing
Event of Default, the Borrower, no assignment shall be made to a prospective
assignee that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Upon acceptance and recording pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender's rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.15, 2.17, 2.21 and 9.05,
as well as to any Fees accrued for its account prior to the effective date of
the Assignment and Assumption and not yet paid)). Notwithstanding the foregoing,
any Lender assigning its rights and obligations under this Agreement may retain
any

60

--------------------------------------------------------------------------------



Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.

        (c)   The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

        (d)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of the Borrower, the
Administrative Agent and the Swingline Lender to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) record the information contained therein in the Register.

        (e)   (i) Each Lender may, without the consent of the Borrower, the
Swingline Lender or the Administrative Agent, sell to any Person (other than the
Borrower) that shall have represented to such Lender that such Person is not
(A) an Affiliate of the Borrower or (B) an investment manager, any investment
company or any similar entity that, in each case, is managed or advised by the
Borrower or an Affiliate of the Borrower, participations in all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans owing to it); provided that (w) such Lender's
obligations under this Agreement shall remain unchanged, (x) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (y) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement and (z) without the prior written
consent of the Administrative Agent and, in the absence of a continuing Event of
Default, the Borrower, no participation shall be sold to a prospective
participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code; provided, however, that the agreement or
instrument pursuant to which such Lender sells a participation may provide that
such Lender will not, without the consent of the participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.08(b). A participant shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.15, 2.17 and 2.21 to the same
extent as it were a Lender; provided, however, that a participant shall not be
entitled to receive any more than the selling Lender would have received had it
not sold the participation except to the extent such entitlement to receive a
greater payment results from an adoption of or change in law, or in the
interpretation or applicable thereof, that occurs after the participant acquires
the applicable participation.

         (ii)  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a record of each participant
and the principal amounts (and stated interest) of each participant's interest
in the Loans or other obligations under this Agreement (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or

61

--------------------------------------------------------------------------------



any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant's interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement.

        (f)    Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

        SECTION 9.05    Expenses; Indemnity.    (a) The Borrower agrees to pay
all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates in
connection with the arrangement and syndication of the credit facility
established hereby, the preparation, execution and delivery of this Agreement
and the other Loan Documents, or incurred by the Administrative Agent in
connection with the administration of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions hereby contemplated shall be
consummated and except for such costs and expenses incurred after the
termination of this Agreement), or incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, the other Loan Documents or the Loans made
hereunder, including the reasonable and invoiced fees, charges and disbursements
of Simpson Thacher & Bartlett LLP and, in connection with any such enforcement
or protection, the reasonable fees, charges and disbursements of any other
counsel for the Administrative Agent or any Lender (it being agreed that,
notwithstanding anything to the contrary contained herein, the Borrower shall be
responsible for the fees, charges and disbursements of only one counsel unless,
in the good faith judgment of the Administrative Agent, additional counsel shall
be required as a result of any conflict of interests). The Borrower further
agrees that it shall indemnify the Lenders from and hold them harmless against
any documentary Taxes that arise from or are connected to the execution and
delivery of this Agreement or any of the other Loan Documents.

        (b)   The Borrower agrees to indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Arrangers and each Related Party of any of
the foregoing (each such Person being called an "Indemnitee") against, and to
hold each Indemnitee harmless from, any and all claims, liabilities, losses,
damages, costs and expenses (including reasonable and invoiced counsel fees,
charges and disbursements of one counsel selected by the Administrative Agent
for all the Indemnitees, such local counsel as the Administrative Agent may in
good faith deem advisable and, in the event the Administrative Agent shall have
determined that a conflict of interest makes it inadvisable for a single counsel
to represent all the Indemnitees, such additional counsel as may be required by
reason of such conflict), incurred by or asserted against any Indemnitee arising
out of or in connection with (i) the execution or delivery of this Agreement or
any other Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and

62

--------------------------------------------------------------------------------



regardless of whether any Indemnitee is a party thereto); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
claim (whether brought by a Lender or any other Person), liability, loss,
damage, cost or expense is determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from (x) the gross negligence,
bad faith or wilful misconduct of such Indemnitee or (y) disputes solely among
Indemnitees that did not arise out of any act or omission of the Borrower or its
Affiliates; it being understood that, notwithstanding the foregoing but solely
to the extent such indemnification would not be denied pursuant to clause (x) of
this proviso, clause (y) of this proviso shall not limit the Borrower's
indemnification obligations with respect to any Indemnitee acting in its
capacity as Administrative Agent or Arranger. Each of the parties hereto also
agrees not to assert any claim for special, indirect, consequential or punitive
damages against either Loan Party, the Administrative Agent, any Arranger, any
Lender or any Related Party of any of the foregoing on any theory of liability,
arising out of or otherwise relating to this Agreement, any of the transactions
contemplated herein or the actual or proposed use of proceeds of the Loans.

        (c)   The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this Section
shall be payable on written demand therefor.

        SECTION 9.06    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement and other Loan Documents due and payable to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such deposits or
other obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application made pursuant to the terms
hereof. The rights of each Lender and each Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender and such Affiliate may have.

        SECTION 9.07    Applicable Law.    THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

        SECTION 9.08    Waivers; Amendment.    (a) No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

63

--------------------------------------------------------------------------------



        (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly affected thereby, (ii) change or extend the
Commitment or decrease or extend the date for payment of the Commitment Fee of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the provisions of this Section or the definition of "Required Lenders"
without the prior written consent of each Lender or (iv) release the Guarantor
from the LLC Guarantee, or limit its liability in respect of the LLC Guarantee,
in any case without the prior written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Swingline Lender hereunder without the
prior written consent of the Administrative Agent or the Swingline Lender, as
the case may be. Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent if (A) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (B) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement; provided that the Borrower may prevent any such amendment from
becoming effective by a notice delivered to the Administrative Agent at any time
prior to such effectiveness, in which case the Commitments of the non-consenting
Lenders will not terminate and their Loans will not be required to be repaid.
Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section and any consent by any Lender pursuant to this Section shall
bind any Person subsequently acquiring a Loan from it.

        SECTION 9.09    Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the "Charges"), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
"Maximum Rate") which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable on the Loans made by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.

        SECTION 9.10    Entire Agreement.    This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

        SECTION 9.11    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND

64

--------------------------------------------------------------------------------



(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 9.12    Severability.    In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

        SECTION 9.13    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract.

        SECTION 9.14    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

        SECTION 9.15    Jurisdiction; Consent to Service of Process.    (a) Each
party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any other party
or its properties in the courts of any jurisdiction.

        (b)   Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

65

--------------------------------------------------------------------------------





        SECTION 9.16    Confidentiality; Material Non-Public
Information.    (a) Each Lender agrees to keep confidential and not to disclose
(and to cause its officers, directors, employees, agents, Affiliates and
representatives to keep confidential and not to disclose) all Information (as
defined below), except that such Lender shall be permitted to disclose
Information (i) on a confidential basis, to such of its officers, directors,
employees, advisors, agents, Affiliates and representatives as need to know such
Information in connection with the servicing and protection of its interests in
respect of its Loans and Commitments, the Loan Documents and the Transactions;
(ii) to the extent required by applicable laws and regulations or by any
subpoena or similar legal process or requested by any Governmental Authority
having or claiming to have jurisdiction over such Lender (in which case, except
in connection with regulatory examinations or audits or as otherwise requested
by regulatory authorities, such Lender agrees to inform the Borrower promptly
thereof to the extent legally permissible); (iii) to any other party to this
Agreement for purposes directly related to this Agreement or any other Loan
Document; (iv) in connection with any suit or proceeding relating to this
Agreement or any other Loan Document; (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Borrower or any Subsidiary and its
obligations; (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach by such Lender of this Agreement, (B) is
generated by such Lender or becomes available to such Lender on a
nonconfidential basis from a source other than the Borrower or its Affiliates or
the Administrative Agent, or (C) was available to such Lender on a
nonconfidential basis prior to its disclosure to such Lender by the Borrower or
its Affiliates or the Administrative Agent; or (vii) to the extent the Borrower
shall have consented to such disclosure in writing. As used in this Section,
"Information" shall mean the Confidential Memorandum and any other confidential
materials, documents and information relating to the Borrower that the Borrower
or any of its Affiliates may have furnished or made available or may hereafter
furnish or make available to the Administrative Agent or any Lender in
connection with this Agreement.

        (b)   Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Borrower and its Affiliates or the Borrower's securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

        (c)   All information, including requests for waivers and amendments,
furnished by any Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates or the Borrower's securities. Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

        (d)   Each Transferee shall be deemed, by accepting any assignment or
participation hereunder, to have agreed to be bound by this Section.

        SECTION 9.17    Electronic Communications.    (a) The Borrower hereby
agrees that, unless otherwise requested by the Administrative Agent, it will
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Agent pursuant to
Section 5.04(a), (b), (c), (f), (g), (h), (i), and (j) (the "Communications") by
transmitting the Communications in an electronic/soft medium (provided such
Communications contain any required signatures) in a format reasonably
acceptable to the Administrative Agent to one or more e-mail addresses as shall
be designated by the Administrative Agent from time to time; provided that any
delay

66

--------------------------------------------------------------------------------



or failure to comply with the requirements of this Section 9.17(a) shall not
constitute a Default or an Event of Default hereunder.

        (b)   Each party hereto agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the "Platform"). Nothing in this
Section shall prejudice the right of the Administrative Agent to make the
Communications available to the Lenders in any other manner specified in the
Loan Documents.

        (c)   Each Lender agrees that e-mail notice to it (at the address
provided pursuant to the next sentence and deemed delivered as provided in the
next paragraph) specifying that Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

        (d)   Each party hereto agrees that any electronic communication
referred to in this Section shall be deemed delivered upon the posting of a
record of such communication (properly addressed to such party at the e-mail
address provided to the Administrative Agent) as "sent" in the e-mail system of
the sending party or, in the case of any such communication to the
Administrative Agent or any Lender, upon the posting of a record of such
communication as "received" in the e-mail system of the Administrative Agent or
any Lender; provided that if such communication is not so received by the
Administrative Agent or a Lender during the normal business hours of the
Administrative Agent or applicable Lender, such communication shall be deemed
delivered at the opening of business on the next Business Day for the
Administrative Agent or applicable Lender.

        (e)   Each party hereto acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided "as is" and "as available,"
(iii) none of the Administrative Agent, its Affiliates or any of its Related
Parties (collectively, the "JPMorgan Parties") warrants the adequacy of the
Platform or the accuracy or completeness of the Communications or the Platform,
and each JPMorgan Party expressly disclaims liability for errors or omissions in
any Communications or the Platform, and (iv) no warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any JPMorgan Party in connection with
any Communications or the Platform.

        SECTION 9.18    Patriot Act.    Each Lender that is subject to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the "Patriot Act") hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

        SECTION 9.19    No Fiduciary Relationship.    The Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
Transactions and any communications in connection therewith, the Borrower, the
Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, any Lender or any of their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

67

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

    JANUS CAPITAL GROUP INC.
 
 
By:
 
/s/ Gregory A.Frost


--------------------------------------------------------------------------------

        Name:   Gregory A. Frost         Title:   Executive Vice President,
Chief Financial Officer and Treasurer

        [Signature Page to the 364-Day Competitive Advance and Revolving Credit
Facility Agreement]

--------------------------------------------------------------------------------



    JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline Lender and
as a Lender
 
 
By:
 
/s/ Jeanne Horn


--------------------------------------------------------------------------------

        Name:   Jeanne Horn         Title:   Executive Director

        [Signature Page to the 364-Day Competitive Advance and Revolving Credit
Facility Agreement]

--------------------------------------------------------------------------------



    [LENDER], as a Lender
 
 
By:
 
/s/ Hichem Kerma


--------------------------------------------------------------------------------

        Name:   Hichem Kerma         Title:   Vice President

        [Signature Page to the 364-Day Competitive Advance and Revolving Credit
Facility Agreement]

--------------------------------------------------------------------------------






EXHIBIT A-1


        FORM OF COMPETITIVE BID REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent
    for the Lenders referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Maria A. Saez or Shanida Littlejohn

        [Date]

        Re:    364-Day Competitive Advance and Revolving Credit Facility
Agreement Referred to Below

Dear Sirs:

        The undersigned, Janus Capital Group Inc. (the "Borrower"), refers to
the 364-Day Competitive Advance and Revolving Credit Facility Agreement dated as
of October 4, 2010 (as it may hereafter be amended, modified, extended or
restated from time to time, the "Credit Agreement"), among the Borrower, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03(a) of the Credit
Agreement that it requests a Competitive Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Competitive
Borrowing is requested to be made:

(A) Date of Competitive Borrowing (which is a Business Day)

 

 

(B) Principal Amount of Competitive Borrowing(1)

 

 

(C) Interest rate basis(2)

 

 

(D) Interest Period and the last day thereof(3)

 

 

--------------------------------------------------------------------------------

(1)Not less than $10,000,000 (and in integral multiples $1,000,000) or greater
than the Total Commitment then available.

(2)Eurodollar Competitive Loan or Fixed Rate Loan.

(3)Which shall be subject to the definition of "Interest Period" and end not
later than the Maturity Date (as may be extended pursuant to Section 2.13 of the
Credit Agreement).

--------------------------------------------------------------------------------



        Upon acceptance of any or all of the Loans offered by the banks in
response to this request, the Borrower shall be deemed to have represented and
warranted that on the date of such Competitive Borrowing the conditions to
lending specified in Section 4.02(b), (c) and (d) of the Credit Agreement have
been satisfied.

    Very truly yours,
 
 
JANUS CAPITAL GROUP INC.,
 
 
By
 
  


--------------------------------------------------------------------------------

        Name:             Title:   [Responsible Officer]

2

--------------------------------------------------------------------------------






EXHIBIT A-2


        FORM OF NOTICE OF COMPETITIVE BID REQUEST

[Name of Bank]
[Address]

Attention:

[Date]

        Re:    364-Day Competitive Advance and Revolving Credit Facility
Agreement Referred to Below

Dear Sirs:

        Reference is made to the 364-Day Competitive Advance and Revolving
Credit Facility Agreement dated as of October 4, 2010 (as it may hereafter be
amended, modified, extended or restated from time to time, the "Credit
Agreement"), among Janus Capital Group Inc., the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

        Janus Capital Group Inc. made a Competitive Bid Request
on                        , 20    , pursuant to Section 2.03(a) of the Credit
Agreement, and in that connection you are invited to submit a Competitive Bid by
[Date]/[Time].(1) Your Competitive Bid must comply with Section 2.03(b) of the
Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

(A) Date of Competitive Borrowing    
(B) Principal Amount of Competitive Borrowing
 
 
(C) Interest rate basis
 
 
(D) Interest Period and the last day thereof
 
 


 
 
Very truly yours,
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

   

--------------------------------------------------------------------------------

(1)The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurodollar Competitive Loans, not later than 12:00 noon, New York City
time, three Business Days before a proposed Competitive Borrowing, and (ii) in
the case of Fixed Rate Loans, not later than 12:00 noon, New York City time, on
the Business Day of a proposed Competitive Borrowing.

--------------------------------------------------------------------------------






EXHIBIT A-3


        FORM OF COMPETITIVE BID

JPMorgan Chase Bank, N.A., as Administrative Agent
    for the Lenders referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Maria A. Saez or Shanida Littlejohn

        [Date]

        Re:    364-Day Competitive Advance and Revolving Credit Facility
Agreement Referred to Below

Dear Sirs:

        The undersigned, [Name of Bank], refers to the 364-Day Competitive
Advance and Revolving Credit Facility Agreement dated as of October 4, 2010 (as
it may hereafter be amended, modified, extended or restated from time to time,
the "Credit Agreement"), among Janus Capital Group Inc. (the "Borrower"), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The undersigned hereby makes a Competitive Bid pursuant to Section 2.03(b) of
the Credit Agreement, in response to the Competitive Bid Request made by the
Borrower on            , 20    , and in that connection sets forth below the
terms on which such Competitive Bid is made:

(A) Principal Amount(1)

               

(B) Competitive Bid Rate(2)

               

(C) Interest Period and the last day thereof

               

--------------------------------------------------------------------------------

(1)Not less than $10,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000 or equal to the entire principal amount
of the requested Competitive Borrowing. Multiple bids will be accepted by the
Administrative Agent.

(2)LIBO Rate + or -%, in the case of Eurodollar Competitive Loans or %, in the
case of Fixed Rate Loans.

        The undersigned hereby confirms that it is prepared, subject to the
conditions set forth in the Credit Agreement, to extend credit to the Borrower
upon acceptance by the Borrower of this bid in accordance with Section 2.03(d)
of the Credit Agreement.

    Very truly yours,
 
 
[NAME OF BANK],
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------






EXHIBIT A-4


        FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent
      for the Lenders referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Maria A. Saez or Shanida Littlejohn

        [Date]

Re:   364-Day Competitive Advance and Revolving Credit Facility Agreement
Referred to Below

        The undersigned, Janus Capital Group Inc. (the "Borrower"), refers to
the 364-Day Competitive Advance and Revolving Credit Facility Agreement dated as
of October 4, 2010 (as it may hereafter be amended, modified, extended or
restated from time to time, the "Credit Agreement"), among the Borrower, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

        In accordance with Section 2.03(c) of the Credit Agreement, we have
received a summary of bids in connection with our Competitive Bid Request
dated                    and in accordance with Section 2.03(d) of the Credit
Agreement, we hereby accept the following bids for maturity on [date]:

Principal Amount
  Fixed Rate/Margin   Lender  

$

  [%]/[+/-. %]        

$

           

        We hereby reject the following bids:

Principal Amount
  Fixed Rate/Margin   Lender  

$

  [%]/[+/-. %]        

$

           

        The $        should be deposited in JPMorgan Chase Bank, N.A. account
number [            ] on [date].



  Very truly yours,





 
JANUS CAPITAL GROUP INC.,



 

by

               

--------------------------------------------------------------------------------

 



      Name:    



      Title:    

--------------------------------------------------------------------------------






EXHIBIT A-5


        FORM OF STANDBY BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent
    for the Lenders referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Maria A. Saez or Shanida Littlejohn

        [Date]

        Re:    364-Day Competitive Advance and Revolving Credit Facility
Agreement Referred to Below

Dear Sirs:

        The undersigned, Janus Capital Group Inc. (the "Borrower"), refers to
the 364-Day Competitive Advance and Revolving Credit Facility Agreement dated as
of October 4, 2010 (as it may hereafter be amended, modified, extended or
restated from time to time, the "Credit Agreement"), among the Borrower, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.04 of the Credit
Agreement that it requests a Standby Borrowing under the Credit Agreement, and
in that connection sets forth below the terms on which such Standby Borrowing is
requested to be made:

(A) Date of Standby Borrowing (which is a Business Day)

     

(B) Principal Amount of Standby Borrowing(1)

     

(C) Interest rate basis(2)

     

(D) Interest Period and the last day thereof(3)

     

   

--------------------------------------------------------------------------------

(1)In the case of a Eurodollar Standby Loan, not less than $5,000,000 (and in
integral multiples of $1,000,000) or greater than the Total Commitment then
available. In the case of an ABR Loan, not less than $1,000,000 (and in
intergral multiples of $1,000,000) or greater than the Total Commitment then
available.

(2)Eurodollar Standby Loan or ABR Loan.

(3)Which shall be subject to the definition of "Interest Period" and end not
later than the Maturity Date (as may be extended pursuant to Section 2.13 of the
Credit Agreement).

--------------------------------------------------------------------------------



        Upon acceptance of any or all of the Loans made by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that on the date of such Standby Borrowing the conditions to lending
specified in Section 4.02(b), (c) and (d) of the Credit Agreement have been
satisfied.

    Very truly yours,
 
 
JANUS CAPITAL GROUP INC.,
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:   [Responsible Officer]

2

--------------------------------------------------------------------------------






EXHIBIT B


        [FORM OF]

        ASSIGNMENT AND ACCEPTANCE

        Reference is made to the 364-Day Competitive Advance and Revolving
Credit Facility Agreement dated as of October 4, 2010 (as it may hereafter be
amended, modified, extended or restated from time to time, the "Credit
Agreement"), among Janus Capital Group Inc., a Delaware corporation, the Lenders
from time to time party thereto (the "Lenders") and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders (in such capacity, the "Administrative
Agent"). Terms defined in the Credit Agreement are used herein with the same
meanings.

        1.     The assignor party hereto (the "Assignor") hereby sells and
assigns, without recourse, to the assignee party hereto (the "Assignee"), and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the "Effective Date" set forth on the reverse hereof (the
"Effective Date"), the interests set forth on the reverse hereof (the "Assigned
Interest") in the Assignor's rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the reverse hereof in
the Commitment of the Assignor on the Effective Date and the Competitive Loans
and Standby Loans and Swingline Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(b) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

        2.     This Assignment and Acceptance is being delivered to the Agent
together with (i) if the Assignee is not already a Lender under the Credit
Agreement, the applicable forms specified in Section 2.21(f) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative
Questionnaire, and (iii) a processing and recordation fee of $3,500 (except that
no recordation fee shall be required if the assignee is an Affiliate of the
assignor).

        3.     This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee's Address for Notices:

Effective Date of Assignment:

Facility
  Principal Amount assigned
(and identifying information
as to individual Competitive
Loans)   Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals, as
a percentage of the Facility
and the aggregate
Commitments of all Lenders
thereunder)  

Commitment Assigned:

 

$

     



%

Standby Loans:

             

Competitive Loans:

             

Swingline Loans:

             

--------------------------------------------------------------------------------



The terms set forth above and on the
reverse side hereof are hereby agreed to:


 
 
 
 
Accepted*
                                        , as Assignor
 
 
 
          JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:
 
 


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------

Name:   Name: Title:   Title:
                                        , as Assignee
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------


 
JANUS CAPITAL GROUP INC., as Borrower Name:             Title:            
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:         Title:
 
 
 
 
JPMORGAN CHASE BANK, N.A., as
Swingline Lender
 
 
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:         Title:

--------------------------------------------------------------------------------

*To be completed only if consents are required under Section 9.04(b) and
pursuant to the definition of "Eligible Assignee".

2

--------------------------------------------------------------------------------






EXHIBIT C


        [FORM OF]

COMPLIANCE CERTIFICATE

To:   The Lenders party to the     Credit Agreement described below
 
 
care of


JPMorgan Chase Bank, N.A., as Administrative Agent
  for the Lenders referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention: Maria A. Saez or Shanida Littlejohn

        This Compliance Certificate is furnished pursuant to the 364-Day
Competitive Advance and Revolving Credit Facility Agreement dated as of
October 4, 2010 (as it may hereafter be amended, modified, extended or restated
from time to time, the "Agreement"), among Janus Capital Group Inc., (the
"Borrower"), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent. Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings assigned to them in the
Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1.     I am the duly elected Financial Officer of the Borrower;

        2.     I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a reasonably detailed review of the
transactions and conditions of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements;

        3.     The form attached hereto sets forth financial data and
computations evidencing the Borrower's and the Subsidiaries' compliance with
Section 6.07 of the Agreement; and

        4.     The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements, and I have no knowledge of the
existence of any condition or event which constitutes a Default or an Event of
Default as of the date of this Compliance Certificate, except as set forth
below:

[Describe the exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event]

5.[State whether any change in GAAP or in the application thereof has occurred
since the date of the consolidated balance sheet of the Borrower most recently
theretofore delivered under clause (a) or (b) of Section 5.04 of the Agreement
(or, prior to the first such delivery, referred to in Section 3.05 of the
Agreement) and, if any such change has occurred, specify the effect of such
change on the financial statements (including those for the prior periods)
accompanying this certificate]

--------------------------------------------------------------------------------



        The foregoing certifications, together with the computations required by
the Agreement attached hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this        day
of            , 20 .

    JANUS CAPITAL GROUP INC.
 
 
  


--------------------------------------------------------------------------------

    Name:     Title:

2

--------------------------------------------------------------------------------






EXHIBIT E


        [FORM OF]

MATURITY DATE EXTENSION REQUEST

[Date]

Dear Sirs:

        Reference is made to the 364-Day Competitive Advance and Revolving
Credit Facility Agreement dated as of October 4, 2010 (as it may hereafter be
amended, modified, extended or restated from time to time, the "Credit
Agreement"), among Janus Capital Group Inc., the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
(in such capacity, the "Administrative Agent"). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. In accordance with Section 2.13 of the Credit Agreement, the
undersigned hereby requests an extension of the Maturity Date from [October 3],
2011 to [October 1], 2012.

    Very truly yours,
 
 
JANUS CAPTIAL GROUP INC.,
 
 
by
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------






EXHIBIT D


        GUARANTEE AGREEMENT dated as of October 4, 2010 (this "Agreement"),
between JANUS CAPITAL MANAGEMENT LLC, a Delaware limited liability company (the
"Guarantor"), and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (as such terms are defined in the Credit Agreement referred to below).

        Reference is made to the 364-Day Competitive Advance and Revolving
Credit Facility Agreement dated as of October 4, 2010 (as it may hereafter be
amended, modified, extended or restated from time to time, the "Credit
Agreement"), among Janus Capital Group Inc., a Delaware corporation (the
"Borrower"), the Lenders from time to time party thereto and the Administrative
Agent. Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement.

        The Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement. The Guarantor
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to continue to extend such credit.

        Accordingly, the parties hereto agree as follows:

        SECTION 1.    Guarantee.    The Guarantor unconditionally guarantees, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of all of the Obligations from time to time outstanding under the
Credit Agreement. The Guarantor further agrees that the due and punctual payment
of the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any
Obligation of the Borrower pursuant to the Credit Agreement.

        SECTION 2.    Obligations Not Waived.    To the fullest extent permitted
by applicable law, the Guarantor waives presentment to, demand of payment from
and protest to the Borrower or to any other guarantor of any of the Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of the Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (b) any extension or renewal of any of the Obligations, (c) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of any other Loan Document or any other guarantee, (d) the
failure or delay of any Lender to exercise any right or remedy against any other
guarantor of the Obligations, (e) the failure of any Lender to assert any claim
or demand or to enforce any remedy under any Loan Document or any other
agreement or instrument, (f) any default, failure or delay, wilful or otherwise,
in the performance of the Obligations; or (g) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Guarantor or otherwise operate as a discharge of the Guarantor as a
matter of law or equity.

        SECTION 3.    Guarantee of Payment.    The Guarantor further agrees that
its guarantee constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent or any Lender in favor of the
Borrower, any other guarantor or any other Person.

        SECTION 4.    No Discharge or Diminishment of Guarantee.    The
obligations of the Guarantor hereunder shall not be subject to any reduction,
limitation, impairment, recoupment or termination for any reason (other than the
payment in full in cash of all of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the

--------------------------------------------------------------------------------



invalidity, illegality or unenforceability of the Obligations, any impossibility
in the performance of the Obligations or otherwise.

        SECTION 5.    Agreement to Pay; Subordination.    In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any Lender has at law or in equity against the Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent or such Lender as
designated thereby in cash the amount of such unpaid Obligation. Upon payment by
the Guarantor of any sums as provided above, all rights of the Guarantor against
the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations (it being understood that, after the discharge of
all the Obligations (other than contingent indemnification and expense
reimbursement obligations for which no claim has been made) and prior to the
time when the payment of such Obligations shall have become indefeasible, such
rights may be exercised by the Guarantor. If any amount shall erroneously be
paid to the Guarantor on account of such subrogation such amount shall be held
in trust for the benefit of the Lenders and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or any other Loan Document.

        SECTION 6.    Information.    The Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
and the Lenders will have any duty to advise the Guarantor of information known
to it or any of them regarding such circumstances or risks.

        SECTION 7.    [RESERVED.]    

        SECTION 8.    Termination.    The obligations of the Guarantor hereunder
(a) shall, subject to clause (b) below, terminate and the Guarantor shall be
released from its obligations hereunder automatically without further action
from any Person, when all the Obligations (other than contingent indemnification
and expense reimbursement obligations for which no claim has been made) have
been paid in full and the Lenders have no further commitment to lend under the
Credit Agreement and (b) shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any
Lender upon the bankruptcy or reorganization of the Borrower or otherwise.

        SECTION 9.    Binding Agreement; Assignments.    Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
when a counterpart hereof executed on behalf of the Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon the Guarantor and the Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of the Guarantor, the Administrative
Agent and the Lenders, and their respective successors and assigns, except that
the Guarantor shall not have the right to assign its rights or obligations
hereunder or any interest herein and any such attempted assignment shall be
void.

        SECTION 10.    Waivers; Amendment.    (a) No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to

2

--------------------------------------------------------------------------------



enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent or any Lender hereunder or under the Credit Agreement or
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Guarantor in any case shall entitle the Guarantor to any other or further
notice or demand in similar or other circumstances.

        (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor and the Administrative Agent (with the prior written consent of
the Lenders if required under the Credit Agreement).

        SECTION 11.    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 12.    Notices.    All communications and notices hereunder
shall be in writing and given as provided in Section 9.01 of the Credit
Agreement. All communications and notices hereunder to the Guarantor shall be
given to it in care of the Borrower.

        SECTION 13.    Survival of Agreement; Severability.    (a) All
covenants, agreements, representations and warranties made by the Guarantor
herein and in the certificates or other instruments delivered in connection with
the Loan Documents shall be considered to have been relied upon by the
Administrative Agent and the Lenders and shall survive the making by the Lenders
of the Loans regardless of any investigation made by any of them or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any other fee or amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and as long
as the Commitments have not been terminated.

        (b)   In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        SECTION 14.    Counterparts.    This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided herein. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.

        SECTION 15.    Rules of Interpretation.    The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Agreement.

        SECTION 16.    Jurisdiction; Consent to Service of Process.    (a) Each
party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent

3

--------------------------------------------------------------------------------



permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against any other party or its properties in the
courts of any jurisdiction.

        (b)   Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        SECTION 17.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 18.    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each of the Administrative Agent and the Lenders
(and each of their respective Affiliates) is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Person to or
for the credit or the account of the Guarantor against any or all the
obligations of the Guarantor now or hereafter existing under this Agreement due
and payable to such Person, irrespective of whether or not such Person shall
have made any demand under this Agreement and although such deposits or other
obligations may be unmatured. Such Person agrees promptly to notify the Borrower
and the Administrative Agent after any such set off and application made by such
Person; provided, that the failure to give such notice shall not affect the
validity of such setoff and application made pursuant to the terms hereof. The
rights of each Person under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Person may have.

4

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

    JANUS CAPITAL MANAGEMENT LLC,
 
 
By:
 
JANUS CAPITAL GROUP INC., as     managing member,
 
 
 
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

        [Signature page to Guarantee Agreement]

--------------------------------------------------------------------------------



    By:   JPMORGAN CHASE BANK, N.A., as     Administrative Agent,
 
 
 
 
 


--------------------------------------------------------------------------------

        Name:             Title:    

        [Signature page to Guarantee Agreement]

--------------------------------------------------------------------------------






Schedule 2.01


Commitments


Lender
  Commitment  

JPMorgan Chase Bank, N.A. 

  $ 30,000,000  

Bank of America, N.A. 

  $ 30,000,000  

State Street Bank and Trust Company

  $ 20,000,000  

Citibank, N.A. 

  $ 20,000,000  

Total:

 
$
100,000,000  

--------------------------------------------------------------------------------




Schedule 3.07


Subsidiaries


Company
  Jurisdiction of
Organization   Owner(s)   % Equity
Interests
Owned*

Capital Group Partners, Inc. 

  New York   Janus Capital Group Inc.   100.0%

INTECH Investment Management, LLC

  Delaware   Janus Capital Management LLC   94.5%

Janus Capital Asia Limited

  Hong Kong   Janus International Holding LLC   100.0%

Janus Capital International Limited

  England/Wales   Janus International Holding LLC   100.0%

Janus Capital Management LLC

  Delaware   Janus Capital Group Inc.   95.0%



      Janus Management Holdings Corp.   5.0%

Janus Capital Singapore Pte. Limited

  Singapore   Janus International Holding LLC   100.0%

Janus Capital Trust Manager Limited

  Ireland   Janus International Holding LLC   100.0%

Janus Distributors LLC

  Delaware   Janus Capital Management LLC   100.0%

Janus Holdings LLC

  Nevada   Janus Capital Group Inc.   100.0%

Janus International Holding LLC

  Nevada   Janus Holdings LLC   100%—Class A Voting Shares



      Janus Capital Management LLC   100%—Class B Non-Voting Shares

Janus Management Holdings Corporation

  Delaware   Janus Capital Group Inc.   100.0%

Janus Services LLC

  Delaware   Janus Capital Management LLC   100.0%

Perkins Investment Management, LLC

  Delaware   Janus Capital Management LLC   77.8%

        Joint Ventures:    None

   

--------------------------------------------------------------------------------

*Unless otherwise indicated, Equity Interests are common stock or limited
liability interests.

--------------------------------------------------------------------------------




Schedule 3.08


Litigation


        None other than Disclosed Matters.

--------------------------------------------------------------------------------






Schedule 6.01


Existing Indebtedness


1.5.875% Senior Notes due 2011 (carrying value $92.2 million*)

2.6.250% Senior Notes due 2012 (carrying value $120.8 million*)

3.6.119% Senior Notes due 2014 (aggregate carrying value $82.3 million*)

4.3.25% Convertible Senior Notes due 2014 (aggregate carrying value
$132.6 million*)

5.6.700% Senior Notes due 2017 (carrying value $367.9 million*)

6.Letter of Credit—Beneficiary is L. A. Department of Water & Power Financial
Services Organization. Amount is $4,500,000. Automatically renewable annually.

7.Lease of IT storage equipment from EMC (a/k/a National City Commercial Capital
Company). Lease value is $3MM. Term is 36 months and the lease began on April 1,
2009.

8.Lease of IT servers from Hewlett Packard. Lease value is $544,000. Term is
36 months and the lease began on April 1, 2009.

   

--------------------------------------------------------------------------------

*As of June 30, 2010

--------------------------------------------------------------------------------






Schedule 6.02

Liens


1.Liens on cash collateral for a renewable letter of credit under which the
beneficiary is L. A. Department of Water & Power Financial Services
Organization.

2.Liens in favor of EMC in connection with the lease of IT storage equipment
from EMC which lease commenced on April 1, 2009 with a term of 36 months.

3.Liens in favor of Hewlett Packard in connection with the lease of IT servers
from Hewlett Packard which lease commenced on April 1, 2009 with a term of
36 months.

4.Each of the Liens over the collateral as described in each of the UCC
financing statements set forth in the table below which is incorporated herein
by reference.

DEBTOR
  JURISDICTION   FILE NO. & DATE   SECURED PARTY   COLLATERAL

Janus Capital Management LLC

  DE-Secretary of
State   UCC Financing Statement 20090099686 filed 01/12/09   National City
Commercial Capital Company, LLC   Equipment.



      UCC Financing Statement 20090099736 filed 01/12/09   National City
Commercial Capital Company, LLC   Equipment.

Capital Group Partners, Inc. 

 

NY-Department
of State

 

UCC Financing Statement 200506215557850 filed 06/21/05

 

Key Equipment Finance Inc.

 

Equipment.



     

UCC Continuation filed 03/10/10

       



      UCC Financing Statement 200510145901312 filed 10/14/05   IOS Capital  
Equipment.



      UCC Financing Statement 200511296037515 filed 11/29/05   IOS Capital  
Equipment.



      UCC Financing Statement 200601195064016 filed 01/19/06   IOS Capital  
Equipment.



      UCC Financing Statement 200603215266671 filed 03/21/06   IOS Capital  
Equipment.



      UCC Financing Statement 20003215267180 filed 03/21/06   IOS Capital  
Equipment.



     

UCC Amendment filed 03/30/06

       



      UCC Financing Statement 200705015444471 filed 05/01/07   IOS Capital  
Equipment.

--------------------------------------------------------------------------------






Schedule 6.09


Investments


1.Existing Investments by Loan Parties into the Excluded Subsidiary (equity—%
ownership).

Company
  Jurisdiction of
Organization   Owner(s)   %
Owned

Janus Capital Trust Manager Limited

  Ireland   Janus International Holding LLC   100.0% of
ordinary shares

2.The following Subsidiaries of Janus Capital Group Inc. (Borrower) own shares
as indicated in Borrower.

Company
  Jurisdiction of
Organization   # of Shares*  

Janus Capital Management LLC

  Delaware     3,976,263  

Capital Group Partners, Inc. 

  New York     35,617,085  

--------------------------------------------------------------------------------

*Held in book entry form at Wells Fargo
3.Investment in the Subsidiaries existing as of the Closing Date as set forth on
Schedule 3.07 which are incorporated herein by reference.

4.Investments evidenced by the Interest Free Loan Agreement dated as of
January 16, 2009 by and between Janus Capital Management LLC and Janus Capital
International Limited.

5.The intercompany Investment as set forth in the table attached hereto as
Annex A.

6.The other Investments as of August 31, 2010 as set forth below.

Investments

8/31/2010

 
  JCM   JCG   Total  

Seed

  $ 38,742,802.22   $ 36,509,653.71   $ 75,252,455.93  

Minority Interest on Seed

  $ 4,073,800.38   $ 1,722,966.07   $ 5,796,766.45  

SIV

  $ —   $ 29,847,885.10   $ 29,847,885.10  

Treasury Note (includes premium)

  $ 92,408,753.24   $ —   $ 92,408,753.24                    

Total Investments

  $ 135,225,355.84   $ 68,080,504.88   $ 203,305,860.72  

--------------------------------------------------------------------------------




Annex A to Schedule 6.09


Intercompany Balances as of 8/31/2010:

AR-Transfer Pricing     1,082,435.84   Leased EE Comp     72,662,295.52   IC-JHC
    33,467.14  
IC-JCIL
 
 
(39,221,596.58
)
IC-JCAL
 
 
(3,911,743.65
) IC-JIH LLC     80,678.97   IC-JCTML     679,832.62   IC-JCSL     150,199.06  
IC-JCM LLC     229,332,363.06  
IC-JS LLC
 
 
(182,106,216.58
) IC-JD LLC     1,901,342.53  
IC-PIM LLC
 
 
(5,737,363.12
) IC-JCML-CAN     10,063,922.25   IC-JCIA-AUS     3,749,588.59   IC-JCIL-JAP    
26,727,998.70   IC-JCIL-ITA     11,369,516.09   IC-JCIL-DE     1,329,280.59  
IC-BFG LLC     —   IC-Intech LLC     2,096,421.71   IC-Other Subs     —  
IC-JMHC
 
 
(103,871,581.70
) IC-JCGI     101,534,995.79  
IC-CGP-70
 
 
(51,344,297.23
)
IC-CGP-71
 
 
(2,852,847.84
) IC-Notes Rec     77,308,835.75   IC-Interest Rec     16,621,186.17   IC-Notes
Rec     98,731,466.14   IC-Interest     3,239,804.99  
Transfer Pricing
 
 
(1,082,435.84
)
Lsd EE Comp Acrl
 
 
(72,662,295.52
)
IC-Notes Payable
 
 
(86,043,534.40
) IC-Notes Pay Parent     (90,000,000.02 )
IC-Interest
 
 
(19,861,719.03
)         Total     0.00  

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4.1


EXECUTION VERSION



TABLE OF CONTENTS
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV
CONDITIONS
ARTICLE V
AFFIRMATIVE COVENANTS
ARTICLE VI
NEGATIVE COVENANTS
ARTICLE VII
EVENTS OF DEFAULT
ARTICLE VIII
THE AGENT
ARTICLE IX MISCELLANEOUS

EXHIBIT A-1



EXHIBIT A-2



EXHIBIT A-3



EXHIBIT A-4



EXHIBIT A-5



EXHIBIT B



EXHIBIT C



EXHIBIT E



EXHIBIT D



Schedule 2.01
Commitments
Schedule 3.07
Subsidiaries
Schedule 3.08
Litigation
Schedule 6.01
Existing Indebtedness
Schedule 6.02 Liens
Schedule 6.09
Investments
Annex A to Schedule 6.09
Intercompany Balances as of 8/31/2010
